Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.257 Page 1 of 82




    1 ROBBINS GELLER RUDMAN
        & DOWD LLP
    2 RACHEL    L. JENSEN (211456)
      ROBERT R. HENSSLER JR. (216165)
    3 JEFFREY J. STEIN (265268)
      655 West Broadway, Suite 1900
    4 San Diego, CA 92101
      Telephone: 619/231-1058
    5 619/231-7423 (fax)
      rachelj@rgrdlaw.com
    6 bhenssler@rgrdlaw.com
      jstein@rgrdlaw.com
    7
      Lead Counsel for Plaintiffs
    8
    9                      UNITED STATES DISTRICT COURT
  10                     SOUTHERN DISTRICT OF CALIFORNIA
  11 In re OBALON THERAPEUTICS, INC.             )   Master File No. 3:18-cv-00352-
     SECURITIES LITIGATION                       )   AJB-WVG
  12                                             )
                                                 )   CLASS ACTION
  13
        This Document Relates To:                )
  14                                             )   CONSOLIDATED COMPLAINT
              ALL ACTIONS.                       )   FOR VIOLATION OF THE
  15                                             )   FEDERAL SECURITIES LAWS
                                                 )
  16    INTER-LOCAL PENSION FUND                 )   DEMAND FOR JURY TRIAL
  17    GCC/IBT, TEAMSTER AFFILIATES             )
        PENSION PLAN, Individually and on        )
  18    Behalf of All Others Similarly Situated, )
                                                 )
  19                             Plaintiffs,     )
                     vs.                         )
  20
                                                 )
        OBALON THERAPEUTICS, INC.,               )
  21
        ANDREW P. RASDAL, WILLIAM J.             )
  22    PLAVONIC, NOOSHIN HUSSAINY,              )
        KIM KAMDAR, Ph.D., RAYMOND               )
  23    DITTAMORE, DOUGLAS FISHER, LES )
        HOWE, SHARON STEVENSON, DVM )
  24    Ph.D., UBS SECURITIES LLC,               )
  25    CANACCORD GENUITY INC., STIFEL, )
        NICOLAUS & COMPANY,                      )
  26    INCORPORATED, AND BTIG, LLC,             )
  27                                             )
                                 Defendants.     )
  28

        1481554_1
  Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.258 Page 2 of 82




            1                                             TABLE OF CONTENTS
            2                                                                                                                       Page
            3 I.         INTRODUCTION ........................................................................................... 1
            4 II.        JURISDICTION AND VENUE ..................................................................... 5
            5 III.       FACTUAL BACKGROUND ......................................................................... 6
            6            A.        The History of Intragastric Balloons .................................................... 6
            7            B.        The History of Obalon .......................................................................... 7
            8            C.        Obalon’s Clinical Trials ........................................................................ 9
            9            D.        Defendants Tout Obalon Balloons as Superior to the
                                   Competition ......................................................................................... 10
       10
                IV.      SECURITIES ACT CLAIMS ....................................................................... 12
       11
                         A.        The Securities Act Parties ................................................................... 13
       12
                                   1.       Securities Act Plaintiff.............................................................. 13
       13
                                   2.       Securities Act Defendants ........................................................ 13
       14
                                            a.        Obalon and the Executive Defendants ........................... 13
       15
                                            b.        Director Defendants ....................................................... 14
       16
                                            c.        Underwriter Defendants ................................................. 15
       17
                         B.        Additional Factual Allegations for the Securities Act Claims ........... 15
       18
                         C.        Securities Act Class ............................................................................ 18
       19
                         D.        Securities Act Causes of Action ......................................................... 20
       20
                COUNT I ................................................................................................................. 20
       21
                COUNT II ................................................................................................................ 22
       22
                V.       EXCHANGE ACT CLAIMS ........................................................................ 22
       23
                         A.        Exchange Act Parties .......................................................................... 23
       24
                                   1.       Exchange Act Plaintiff.............................................................. 23
       25
                                   2.       Exchange Act Defendants ........................................................ 23
       26
                         B.        Additional Exchange Act Allegations ................................................ 24
       27
       28

1481554_1
                                                                           -i-                        3:18-cv-00352-AJB-WVG
  Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.259 Page 3 of 82




            1
            2                                                                                                           Page
            3
                     1.      The Exchange Act Defendants Continued to
            4                Misrepresent the Obalon Balloon’s Characteristics After
                             the IPO ...................................................................................... 24
            5
                     2.      The Exchange Act Defendants Made Materially
            6                Misleading Statements and Omissions About the
                             Company’s Sales ...................................................................... 26
            7
                             a.       Sales Declined During the First Three Quarters of
            8                         2017 ................................................................................ 26
            9                b.       Despite the Decline, the Exchange Act Defendants
                                      Touted the Company’s Purported Success..................... 28
       10
                     3.      The Accounting Scheme ........................................................... 31
       11
                             a.       The Exchange Act Defendants Launched a
       12                             Promotional Campaign to Inflate 4Q 2017
                                      Revenues ........................................................................ 31
       13
                             b.       The Exchange Act Defendants Continue to Deny
       14                             Wrongdoing Even After an Insider Blows the
                                      Whistle............................................................................ 33
       15
                C.   The Exchange Act Defendants Made Actionable
       16            Misrepresentations and Omissions ..................................................... 35
       17            1.      Misrepresentations and Omissions Regarding the Product ...... 35
       18            2.      Misrepresentations and Omissions Regarding the
                             Company’s Success During the First Three Quarters of
       19                    2017 .......................................................................................... 45
       20            3.      Misrepresentations and Omissions Regarding 4Q 2017
                             Sales .......................................................................................... 48
       21
                     4.      Misrepresentations and Omissions About the Company’s
       22                    Financial Condition at the Start of 2018................................... 50
       23       D.   Obalon’s False Financial Reporting ................................................... 52
       24            1.      Obalon’s 4Q 2017 Revenue Violated GAAP ........................... 52
       25            2.      Obalon’s Revenue Overstatement Was Material ..................... 54
       26       E.   The Truth Begins to Emerge ............................................................... 55
       27            1.      The Northland Report ............................................................... 56
       28
1481554_1
                                                            - ii -                       3:18-cv-00352-AJB-WVG
  Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.260 Page 4 of 82




            1
            2                                                                                                                        Page
            3
                                  2.        Obalon Reveals Its True Financial Condition When It
            4                               Announces a Secondary Offering and Then Is Forced to
                                            Cancel It .................................................................................... 60
            5
                                  3.        Poor 1Q 2018 Results Shock the Market ................................. 62
            6
                         F.       Further Evidence of the Exchange Act Defendants’ Scienter ............ 64
            7
                                  1.        The Fraud Infected Obalon’s Core Operations, Which the
            8                               Exchange Act Defendants Closely Monitored ......................... 64
            9                     2.        The Exchange Act Defendants Inflated 4Q 2017
                                            Revenues as a Pretext to Raise Money Through the
       10                                   Secondary Offering................................................................... 64
       11                         3.        Defendants Rasdal and Plovanic Signed Sarbanes-Oxley
                                            Certifications Attesting that the Company’s Financial
       12                                   Reports Were Accurate ............................................................. 66
       13                         4.        The Exchange Act Defendants’ Compensation Structure
                                            Incentivized Fraud .................................................................... 66
       14
                         G.       Exchange Act Loss Causation ............................................................ 67
       15
                         H.       Exchange Act Presumption of Reliance ............................................. 68
       16
                         I.       No Safe Harbor for Exchange Act Violations .................................... 70
       17
                         J.       Exchange Act Class ............................................................................ 70
       18
                         K.       Exchange Act Causes of Action ......................................................... 72
       19
                COUNT III............................................................................................................... 72
       20
                COUNT IV .............................................................................................................. 76
       21
                PRAYER FOR RELIEF .......................................................................................... 77
       22
                JURY DEMAND ..................................................................................................... 78
       23
       24
       25
       26
       27
       28
1481554_1
                                                                          - iii -                     3:18-cv-00352-AJB-WVG
  Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.261 Page 5 of 82




            1        Lead Plaintiff Inter-Local Pension Fund GCC/IBT and Plaintiff Teamster
            2 Affiliates Pension Plan (collectively, “Plaintiffs”), by and through Lead Counsel,
            3 bring this securities action against Defendants1 on behalf of themselves and a class of
            4 investors as defined herein. In support of their claims, Plaintiffs allege as follows.
            5 I.     INTRODUCTION
            6        1.     Obalon Therapeutics, Inc. (“Obalon” or the “Company”) is a medical
            7 device company whose first and only product is the Obalon balloon system (“Obalon
            8 Balloon”), a purported weight loss treatment program that consists of an intragastric
            9 balloon that blows up in a patient’s stomach for six months to simulate a feeling of
       10 satiety. To use the Obalon Balloon, a patient must swallow one or more large
       11 capsules each containing a balloon, which is attached to a long catheter that protrudes
       12 from his or her mouth. Once swallowed, the capsule migrates down the esophagus to
       13 the stomach, and an x-ray is taken to check the placement. After the capsule
       14 dissolves, a doctor externally inflates the balloon with a nitrogen sulfur-hexafluoride
       15 gas through the catheter. Then the catheter is detached and pulled out from the
       16 stomach the same way it went down – up through the throat. After six months, a
       17 doctor performs an endoscopy to pop and remove the balloon. According to Obalon,
       18 patients can fit up to three 250 cc balloons in their stomach at one time.
       19            2.     Obalon is not the only maker of intragastric balloons.            Apollo
       20 Endosurgery, Inc. (“Apollo”) makes the Orbera system (“Orbera”), and ReShape
       21 Lifesciences, Inc. produces the ReShape Balloon System (“ReShape”). Orbera and
       22 ReShape are saline-filled devices that are placed and removed from patients’ stomachs
       23 using an endoscopic procedure. Obalon, therefore, is the only company selling a
       24 balloon that must be swallowed by the patient and then filled with gas.
       25            3.     Obalon gained approval from the U.S. Food and Drug Administration
       26 (“FDA”) to sell the Obalon Balloon after clinical trials showed some modest weight
       27       1
             The Defendants are defined individually and collectively in the Parties sections
       28 below. See §§IV.A.2 & V.A.2.

1481554_1
                                                        -1-                3:18-cv-00352-AJB-WVG
  Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.262 Page 6 of 82




            1 loss improvements over diet and exercise alone when three balloons were used at
            2 once. The clinical trials also demonstrated, however, that the Obalon Balloon did not
            3 measure up to its competition in several important ways. First, patients in the trial had
            4 difficulty swallowing the large capsule and catheter. This was despite the fact that
            5 Obalon had pre-screened for patients who could swallow such a large placebo pill;
            6 yet, 9.3% of those pre-screened patients still could not swallow the Obalon Balloon
            7 capsule. Second, the Obalon Balloon caused 90% of patients in the trial to suffer
            8 adverse effects, such as nausea, pain, and vomiting. This translated into a competitive
            9 disadvantage because Obalon patients experienced abdominal pain at much higher
       10 rates than were experienced for the Orbera or ReShape products. Third, the Obalon
       11 Balloon was not as effective as the other devices already on the market, resulting for
       12 example, in 46% less weight loss than Orbera patients achieved.
       13             4.    Nevertheless, Obalon plowed ahead with its initial public offering
       14 (“IPO”). In its registration statement, filed September 9, 2016, and amended on
       15 September 26, 2016 (“Registration Statement”), and in its prospectus, as supplemented
       16 by Form 424B4 filed on October 6, 2016 (together with the Registration Statement,
       17 the “Offering Materials”) for the IPO, Obalon invoked a direct comparison to Orbera
       18 and ReShape, claiming it had “developed our Obalon balloon system to overcome the
       19 limitations” of these competitors’ products. But in the course of making its
       20 comparisons, the Company made several false or misleading statements to investors.
       21             5.    By way of example, even though patients struggled to swallow the
       22 Obalon Balloon capsules, Defendants said it had achieved a “convenient placement”
       23 relative to other products. And even though the Obalon Balloon caused more pain
       24 than competing products on the market, Defendants claimed its product had a more
       25 “[f]avorable safety profile.” And, finally, even though the Obalon Balloon proved
       26 less effective than other balloons on the market, the Offering Materials claimed the
       27 Obalon Balloon was superior to the competition because it was “designed to provide
       28 progressive and sustained weight loss.”             Based on these false or misleading

1481554_1
                                                        -2-                 3:18-cv-00352-AJB-WVG
  Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.263 Page 7 of 82




            1 representations, among others, Obalon was able to extract $67.4 million from
            2 investors through the IPO.
            3        6.     After the IPO, Obalon, Chief Executive Officer (“CEO”) Andrew P.
            4 Rasdal, and Chief Financial Officer (“CFO”) William J. Plovanic (collectively, “the
            5 Exchange Act Defendants”) ramped up their rhetoric regarding the Obalon Balloon’s
            6 supposed superiority. Despite their knowledge of the product’s shortcomings from the
            7 clinical trials, Rasdal misleadingly claimed that the Obalon Balloon was “easy to
            8 place,” that the adverse events amounted to just “some minor discomfort for the first
            9 24 hours,” and it was better than competitors’ products “because it works.” These
       10 statements flew in the face of the results of the clinical trial demonstrating that the
       11 Obalon Balloon is difficult to place, had frequent and lasting adverse effects, and was
       12 less effective than competitors’ intragastric balloons.
       13            7.     For months after the IPO, analysts accepted Obalon’s representations and
       14 lauded the Obalon Balloon as the next big weight loss device, projecting a $2 billion
       15 valuation and consistently recommending that investors buy the stock. Then, on
       16 June 21, 2017, Northland Securities, Inc. (“Northland”) issued a lengthy report with a
       17 detailed analysis and critique of Obalon’s clinical trial results based on information
       18 compiled from various scientific blogs, articles, and journals. Northland informed the
       19 market that the Obalon Balloon technology actually lagged behind existing technology
       20 and would not drive sales for the Company. As a result of this disclosure, Obalon’s
       21 stock price fell.
       22            8.     Meanwhile, the Company struggled to sell the product as consumers lost
       23 interest. Throughout the first three quarters after the Company’s U.S. launch, sales
       24 declined and revenues plateaued.            Rather than come clean about Obalon’s
       25 disappointing results, however, the Exchange Act Defendants concealed them. For
       26 example, Defendant Rasdal assured investors that consumers’ “commitment and . . .
       27 interest is very, very high.”
       28

1481554_1
                                                       -3-                3:18-cv-00352-AJB-WVG
  Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.264 Page 8 of 82




            1        9.     Because Obalon could not hide its falling sales for long, the Exchange
            2 Act Defendants devised a scheme to artificially inflate them and then immediately
            3 capitalize on their fraud. In the fourth quarter of 2017 (“4Q 2017”), Obalon launched
            4 an aggressive promotional campaign that encouraged doctors to pre-order Obalon
            5 Balloons in exchange for steep discounts and promises of significant benefits in the
            6 future, such as consumer leads, free advertising, and patient rebates. The Exchange
            7 Act Defendants’ aggressive promotion of the Obalon Balloon caused doctors to buy
            8 product in 4Q 2017 that they otherwise would have bought in future quarters, if at all.
            9 Even though the Company did not require upfront payment, Obalon recorded the
       10 revenue for every Obalon Balloon ordered that quarter, but without reducing the value
       11 to account for non-payment and Obalon’s obligation to provide services later. The
       12 Company failed to disclose that 4Q 2017 revenues were artificially inflated and not
       13 indicative of future performance.
       14            10.    Obalon immediately exploited its inflated revenues. Rather than wait to
       15 disclose Obalon’s 4Q 2017 performance in due course, Obalon rushed to release
       16 “preliminary unaudited revenue” just five days after the quarter ended. Defendant
       17 Rasdal touted Obalon’s overstated numbers to celebrate its “strongest quarter” and
       18 hail 2017 as a “transformational year.” Analysts bought into the storyline, telling
       19 investors that “everything is going in the right direction.”
       20            11.    Just 11 days later, Obalon moved to capitalize on the market’s
       21 misconception about its competitive position. The Company announced a secondary
       22 public offering seeking $35 million in additional funding from investors. Obalon
       23 scheduled the secondary offering to close just days later.
       24            12.    The Exchange Act Defendants almost pulled off their scheme. But an
       25 anonymous whistleblower from within the Company tipped off the Company’s outside
       26 auditors at KPMG US LLP (“KPMG”) about Obalon’s accounting fraud on the eve of
       27 the secondary offering. As a result, the Company cancelled the offering and promised
       28 to investigate the whistleblower’s claims. A month later, Obalon conceded that it had

1481554_1
                                                       -4-                 3:18-cv-00352-AJB-WVG
  Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.265 Page 9 of 82




            1 reported inflated revenues. As a result of the secondary offering and the whistleblower
            2 complaint, Obalon’s stock price declined.
            3        13.    Since then, the Obalon Balloon has continued its trajectory of deflated
            4 results, but the Exchange Act Defendants have run out of ways to hide it. On May 10,
            5 2018, the Company disclosed abysmal results for the first quarter of 2018
            6 (“1Q 2018”), which revealed the damage caused by the improper promotion and the
            7 downward trajectory of the Company as a whole. After the market learned of this
            8 performance, the stock price crashed, thereby damaging investors further. Obalon has
            9 not recovered from this fraud and now sits on the verge of collapse.
       10            14.    To recover the losses borne by Obalon’s investors, Lead Plaintiff now
       11 seeks relief against the Exchange Act Defendants pursuant to §§10(b) and 20(a) of the
       12 Securities Exchange Act of 1934 (“Exchange Act”), and Rule 10b-5 promulgated
       13 thereunder, on behalf of itself and all persons or entities that purchased or acquired
       14 publicly traded securities of Obalon between October 6, 2016 and May 11, 2018,
       15 inclusive (“Exchange Act Class Period”), and who were damaged thereby (“Exchange
       16 Act Class”). Additionally, Plaintiff Teamster Affiliates Pension Plan (“Securities Act
       17 Plaintiff”) seeks monetary relief against the Company, the Executive Defendants, the
       18 Director Defendants, and the Underwriter Defendants (as defined below) (collectively,
       19 “Securities Act Defendants”) pursuant to §§11 and 15 of the Securities Act of 1933
       20 (“Securities Act”), and the rules promulgated thereunder, on behalf of itself and all
       21 persons or entities that purchased or acquired Obalon common stock pursuant and/or
       22 traceable to the Registration Statement in connection with the IPO and who were
       23 damaged thereby (“Securities Act Class”).
       24 II.        JURISDICTION AND VENUE
       25            15.    The Securities Act claims asserted herein arise under §11 and §15 of the
       26 Securities Act, 15 U.S.C. §§77k and 77o, and the rules promulgated thereunder by the
       27 U.S. Securities and Exchange Commission (“SEC”).
       28

1481554_1
                                                       -5-                 3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.266 Page 10 of 82




            1        16.    The Exchange Act claims asserted herein arise under §10(b) and §20(a)
            2 of the Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 promulgated
            3 thereunder by the SEC, 17 C.F.R. §240.10b-5.
            4        17.    This Court has jurisdiction over the subject matter of this action pursuant
            5 to 28 U.S.C. §§1331 and 1337, and §22 of the Securities Act, 15 U.S.C. §77v, and/or
            6 §27 of the Exchange Act, 15 U.S.C. §78aa.
            7        18.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b)-(c) and
            8 §22 of the Securities Act as Obalon is headquartered in this District and certain of the
            9 Defendants reside, and/or maintain operations, in this District. Defendants’ wrongful
       10 acts emanated from this District in whole or part, including the dissemination of
       11 materially misleading statements in this District, the purchase of the Company’s
       12 common stock by members of the Exchange Act or Securities Act Classes who reside
       13 in this District, and the sale of the Company’s common stock in this District by certain
       14 of the Underwriter Defendants (as defined in ¶¶46-50 below).
       15 III.       FACTUAL BACKGROUND
       16            A.     The History of Intragastric Balloons
       17            19.    Intragastric balloons are not a new concept. Gas-filled balloons gained
       18 popularity in the 1970s and 1980s as a method for treating obesity. The devices’
       19 popularity peaked in the mid-1980s, when up to 20,000 balloons were placed in
       20 patients’ stomachs in a single year. However, safety concerns proved too difficult to
       21 overcome. Reports surfaced of patients sustaining serious injuries from the balloons,
       22 including bowel obstructions and stomach ulcers. Intragastric balloon companies
       23 voluntarily withdrew FDA approval, and intragastric balloons abruptly left the market.
       24            20.    Intragastric balloons resurfaced in the United States in 2015, when the
       25 FDA approved two saline-filled products that claimed to mitigate the risks of the gas-
       26 filled balloons from decades past. The most successful of these is Orbera, which is a
       27 single saline-filled balloon that represents 75% of sales in the market. Orbera is
       28 manufactured by Apollo, a large obesity-focused company that also manufactures the

1481554_1
                                                        -6-                 3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.267 Page 11 of 82




            1 Lap-Band. The other competitor is ReShape, which produces a homonymous system
            2 consisting of two connected saline-filled balloons. Both the Orbera and ReShape
            3 balloon products are placed and removed using an endoscopic procedure, so that no
            4 painful or difficult swallowing is required.
            5        21.    The market for intragastric balloons remains small. Although they act as
            6 an alternative to surgical weight loss measures, balloons have problems of their own.
            7 Patients complain about discomfort and adverse effects from the balloons, including
            8 nausea and vomiting. Also, harboring a foreign object in one’s stomach for a long
            9 period of time can lead to complications, such as migration to unintended portions of
       10 the digestive tract and ulcers from the balloons rubbing against the stomach wall.
       11            B.     The History of Obalon
       12            22.    Obalon was founded in 2008 and is headquartered in Carlsbad,
       13 California. The Company’s one and only product is the Obalon Balloon, which it
       14 launched in the Middle East, Europe, and Brazil in 2012. By 2015, Obalon had
       15 discontinued sales in Europe and Brazil, and all of its sales were to Bader Sultan &
       16 Bros. Co. W.L.L. (“Bader”), a distributor from Kuwait with an 8.8% stake in Obalon
       17 and a contractual obligation to purchase as many balloons as Obalon deems
       18 appropriate. Before Obalon’s U.S. launch, 100% of its revenues came from Bader.
       19 But when the Company entered the U.S. market in January 2017, it stopped foreign
       20 sales to focus exclusively on the United States. Obalon later resumed its sales of
       21 Obalon Balloons to Bader in the third quarter of 2017 (“3Q 2017”).
       22            23.    The Obalon Balloon is designed to work the same way as competing
       23 products, Orbera and ReShape. It temporarily occupies space in the stomach with an
       24 aim to satiate hunger. Placement of the Obalon Balloon occurs in a unique way,
       25 however. Rather than implanting the device using an endoscopic procedure, the
       26 doctor helps the patient swallow the balloon capsule and then inflates it externally
       27 through a catheter that protrudes from the patient’s mouth as shown in the image
       28 below. If the patient is able to successfully swallow the capsule, and it migrates down

1481554_1
                                                       -7-                3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.268 Page 12 of 82




            1 the esophagus to his or her stomach, the doctor then takes an x-ray of the abdomen to
            2 ensure placement. The capsule then dissolves and the doctor inflates the balloon
            3 through the attached catheter that is still protruding from the patient’s mouth. Once
            4 inflated, the catheter is detached and pulled out through the patient’s esophagus and
            5 up through the throat again.
            6
            7
            8
            9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22            24.    According to Obalon, patients can fit up to three balloons in their
       23 stomach at one time, but may not place more than one in a single visit. Patients who
       24 wish to add an additional balloon must pay for it, and then return to the doctor to
       25 repeat the placement procedure after their stomachs adjust to the previously placed
       26 balloons. After a patient has lived with the inflated Obalon Balloon(s) for six months,
       27 all the balloons in his or her stomach must be removed. The removal procedure
       28

1481554_1
                                                       -8-               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.269 Page 13 of 82




            1 requires a doctor to sedate the patient and conduct an endoscopy to pop, grasp, and
            2 extract the balloons through the patient’s mouth.
            3        25.    Obalon Balloons are expensive, and insurance policies do not cover
            4 them. One balloon implantation costs the patient $2,333 to $3,000 ($7,000 to $9,000
            5 for three), and the results are marginal. In practice, most patients swallow less than
            6 three balloons, and these patients do not see results beyond what they could expect
            7 from diet and exercise alone. Patients who pay for, and swallow, all three balloons
            8 see improved performance, but still lose only 15 pounds on average throughout the
            9 course of the six-month treatment. After the balloons are removed, most patients
       10 begin to regain the weight they lost.
       11            C.     Obalon’s Clinical Trials
       12            26.    To sell the Obalon Balloon product in the United States, Obalon first
       13 needed approval from the FDA. In February 2015, the Company began its clinical
       14 trial, the “Six Month Adjunctive Weight Reduction Therapy” (“SMART”) study. The
       15 SMART study set out to demonstrate that the Obalon Balloon was “more effective
       16 than a medically supervised diet and exercise program alone for 24 weeks.” Obalon
       17 conducted the trial from March 2015 to May 2016, providing three Obalon Balloons
       18 to half the patients and placebo capsules without balloons to the rest. Both groups
       19 also received consultations with a registered dietician every three weeks. After six
       20 months, the subjects who were able to swallow three Obalon Balloons lost an average
       21 of 6.86% of their total body weight, while the group without balloons lost 3.59% of
       22 their total body weight. Subjects who swallowed one or two Obalon Balloons lost
       23 only 2.90% of their total body weight, less than the control group without any
       24 balloons. The subjects who received Obalon Balloons had them removed at the end of
       25 the 24-week period, but still received consultations with the dietician for 24 more
       26 weeks. These patients regained 10% of the weight they lost during this time period.
       27
       28

1481554_1
                                                       -9-                3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.270 Page 14 of 82




            1         D.     Defendants Tout Obalon Balloons as Superior to the
                             Competition
            2
                      27.    When Obalon first introduced the Obalon Balloon to the market,
            3
                Defendants set out to distinguish it from intragastric balloons offered by Orbera and
            4
                ReShape. Defendants focused on three attributes that they touted as distinguishing the
            5
                Obalon Balloon from the competition: (i) the balloons are gas-filled rather than saline-
            6
                filled; (ii) the system allowed patients to place one to three balloons in individual
            7
                procedures rather than one procedure implanting one balloon (Orbera) or two
            8
                connected balloons (ReShape); and (iii) the patient could swallow the capsule to place
            9
                the Obalon Balloon device rather than undergoing an endoscopy. Defendants claimed
       10
                that the Obalon Balloon’s unique traits addressed the market’s concerns about
       11
                intragastric balloons, thereby allowing Obalon to “overcome the limitations” of
       12
                Orbera and ReShape’s products.
       13
                      28.    First, Defendants claimed that the Obalon Balloon introduced a
       14
                dramatically improved implantation procedure. Rasdal, for example, claimed that the
       15
                product was “easy to place” and “about as easy and convenient as it can [be].” In
       16
                reality, the treatment was much more difficult to administer than Defendants let on
       17
                because the capsule is large and very difficult to swallow. For purposes of the
       18
                SMART study, Obalon quietly screened prospective patients to make sure they could
       19
                swallow a “placebo capsule” the same size as the Obalon capsule. If a patient could
       20
                not swallow the placebo capsule, he or she was automatically disqualified from
       21
                participating in the study. Obalon has not disclosed the number of patients who failed
       22
                to swallow the placebo capsule during the screening process, but we do know that of
       23
                the 711 people screened for participation in the SMART study, 281 (40%) of them
       24
                were deemed “Screen Failure[s].” And even after swallowing the placebo capsule to
       25
                get through the screening process, many patients still could not swallow the Obalon
       26
                pill with a catheter attached in the actual study. Of the 216 patients who successfully
       27
                swallowed the placebo and then attempted to swallow the Obalon pill during the
       28

1481554_1
                                                         - 10 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.271 Page 15 of 82




            1 SMART trial, 20 more people (9.3%) failed to swallow the actual Obalon Balloons –
            2 18 failed to swallow the first balloon, and 2 more failed to swallow balloons on their
            3 subsequent attempts. The swallowing issue became so problematic after the U.S.
            4 launch, that doctors started having to use “numbing spray” to help patients keep the
            5 pills down.    In January 2017, to assuage doctors’ concerns about swallowing
            6 difficulty, Obalon instituted a “swallow guarantee” that required the Company to bear
            7 the costs associated with patients’ swallowing failures.
            8        29.    But swallowing was not the only problem. Although the Obalon Balloon
            9 allowed patients to skip the first of two endoscopies typically required to place an
       10 intragastric balloon, skipping this step is risky. Doctors placing Orbera and ReShape
       11 balloons use the initial endoscopy to scan the patients’ stomachs for any medical
       12 issues that could create complications. By design, Obalon patients do not have the
       13 benefit of this safety screening procedure. Instead, patients subject themselves to a
       14 difficult swallowing procedure, undergo repeated x-rays of their abdomen, and blindly
       15 accept a balloon in their stomach. The process for Obalon Balloons was too difficult
       16 to bear for many early patients, as two thirds stopped at one or two balloons, rendering
       17 the treatment ineffective.
       18            30.    Second, Defendants minimized the negative side effects of the Obalon
       19 Balloons. Rasdal claimed Obalon’s product had a “[f]avorable safety profile” with just
       20 “some minor discomfort for the first 24 hours.” These statements were also untrue. In
       21 reality, nearly all subjects in the SMART trial – 90.8% – experienced a device-related
       22 adverse event, and most patients experienced more than one. In fact, 73% of subjects
       23 experienced abdominal pain, which was worse than both Orbera (58%) and ReShape
       24 (55%). Contrary to Defendants’ representations, nothing from the SMART study
       25 demonstrated that pain dissipated within 24 hours. Rather, it showed that 65% of
       26 subjects had pain that lasted less than one week, and 35% of subjects experienced pain
       27 for more than one week. Of the latter category, 78% of subjects had pain lasting longer
       28 than two weeks. The Obalon Balloons also led to several reports of injury. Since the

1481554_1
                                                      - 11 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.272 Page 16 of 82




            1 SMART study, patients have reported serious conditions resulting from the Obalon
            2 Balloon, including “cratered gastric ulcers” and “perforation of the stomach.”
            3        31.    Third, Obalon touted the effectiveness of its devices relative to its
            4 competitors’ devices. In its filings with the SEC, the Company claimed its product
            5 design enabled it to “provide progressive and sustained weight loss” even after the
            6 balloons were removed. In reality, the Obalon Balloon was much less effective than
            7 other devices on the market. As an initial matter, the Obalon Balloon is no more
            8 effective than diet and exercise alone when subjects decide to stop at one or two
            9 balloons. Even when all three balloons are successfully swallowed and placed, the
       10 Obalon Balloon is significantly less effective than its competitors’ products. Orbera
       11 patients lost 46% more weight on average than Obalon patients; they lost 22 pounds
       12 on average while Obalon patients lost only 15 pounds on average. Moreover,
       13 Defendants claimed that weight loss created by the Obalon Balloon device is more
       14 “sustainable” than other products on the market, and that Obalon’s patients gained
       15 their weight back less rapidly than competitors’ patients following removal of the
       16 balloons. This representation has since been revealed to lack substance, as it “does
       17 not mean anything clinically.” Obalon also failed to explain that the patients in the
       18 SMART study received free dietary counseling, which is not available to paying
       19 customers and not attributable to the Obalon Balloon. In any event, Orbera patients
       20 still enjoyed more weight loss over a 12-month period than Obalon patients, losing 16
       21 pounds on average compared to 13 pounds on average for Obalon patients.
       22 IV.        SECURITIES ACT CLAIMS
       23            32.    The claims addressed in this section (Counts I and II, below) are brought
       24 on behalf of Plaintiff Teamster Affiliates Pension Plan and the Securities Act Class
       25 pursuant to §§11 and 15 of the Securities Act. Count I is brought against all Securities
       26 Act Defendants and Count II is brought against Rasdal, Plovanic, and the Director
       27 Defendants (defined in ¶¶40-45, below). These claims are, in effect, a separate
       28 complaint which asserts strict liability claims. The Securities Act claims are not based

1481554_1
                                                       - 12 -             3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.273 Page 17 of 82




            1 on any allegations of intentional, knowing, or reckless misconduct and thus do not
            2 sound in fraud. Securities Act Plaintiff specifically disclaims any allegations of fraud,
            3 scienter, or recklessness in connection with these specific non-fraud claims.
            4         A.    The Securities Act Parties
            5               1.     Securities Act Plaintiff
            6         33.   Securities Act Plaintiff Teamster Affiliates Pension Plan purchased
            7 shares of common stock pursuant and/or traceable to the Registration Statement in
            8 connection with the IPO, see Exhibit A, and has been damaged thereby.
            9               2.     Securities Act Defendants
       10             34.   Securities Act Plaintiff Teamster Affiliates Pension Plan asserts strict
       11 liability claims under §§11 and 15 of the Securities Act against Obalon, the Executive
       12 Defendants, the Director Defendants, and the Underwriter Defendants (“Securities Act
       13 Defendants”).
       14                          a.     Obalon and the Executive Defendants
       15             35.   Defendant Obalon Therapeutics, Inc. (“Obalon” or the “Company”) is a
       16 Delaware corporation founded in 2008 with its principal place of business in this
       17 District at 5421 Avenida Encinitas, Carlsbad, California 92008. The Company’s
       18 shares are traded on the NASDAQ stock exchange under the ticker symbol “OBLN.”
       19             36.   Defendant Andrew P. Rasdal (“Rasdal”) has been Obalon’s CEO,
       20 President, and a director since June of 2008. Rasdal works in this District at Obalon’s
       21 headquarters.
       22             37.   Defendant William J. Plovanic (“Plovanic”) has been the Obalon’s CFO
       23 since March 2016. Plovanic works in this District at Obalon’s headquarters.
       24             38.   Defendant Nooshin Hussainy (“Hussainy”) has been the Vice President
       25 of Finance at Obalon since December 2011. Hussainy works in this District at
       26 Obalon’s headquarters.
       27             39.   Together, Rasdal, Plovanic, and Hussainy are referred to as the
       28 “Executive Defendants.” The Executive Defendants participated in the drafting,

1481554_1
                                                        - 13 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.274 Page 18 of 82




            1 preparation, and approval of various untrue and misleading statements contained in
            2 the Offering Materials. Each of these Defendants signed the Registration Statement,
            3 guaranteeing the truth and accuracy of the statements contained, or incorporated,
            4 therein, and guaranteeing that the Registration Statement and the materials
            5 incorporated therein were free from misstatements or omissions of material fact.
            6                     b.    Director Defendants
            7        40.   Kim Kamdar, Ph.D. (“Kamdar”) has been a director of the Company,
            8 which is headquartered in this District, since January 2008. Kamdar signed the false
            9 or misleading Registration Statement.
       10            41.   Raymond Dittamore (“Dittamore”) has been a director of the Company,
       11 which is headquartered in this District, since March 2016. Dittamore signed the false
       12 or misleading Registration Statement.
       13            42.   Douglas Fisher (“Fisher”) has been a director of the Company, which is
       14 headquartered in this District, since May 2012. Fisher signed the false or misleading
       15 Registration Statement.
       16            43.   Les Howe (“Howe”) has been a director of the Company, which is
       17 headquartered in this District, since January 2016.           Howe signed the false or
       18 misleading Registration Statement.
       19            44.   Sharon Stevenson, DVM Ph.D. (“Stevenson”) has been a director of the
       20 Company, which is headquartered in this District, since January 2008. Stevenson
       21 signed the false or misleading Registration Statement.
       22            45.   Kamdar, Dittamore, Fisher, Howe, and Stevenson are referred to as the
       23 “Director Defendants.”         The Director Defendants participated in the drafting,
       24 preparation, and/or approval of the false or misleading statements contained or
       25 incorporated in the Offering Materials.              Each Director Defendant signed the
       26 Registration Statement, attesting to the truth and accuracy of the statements contained
       27 or incorporated therein, and guaranteed that the Registration Statement and materials
       28 incorporated therein were free from misstatements or omissions of material fact.

1481554_1
                                                      - 14 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.275 Page 19 of 82




            1                      c.    Underwriter Defendants
            2        46.    UBS Securities LLC (“UBS”) is a brokerage firm based in New York,
            3 New York. UBS acted as an underwriter of Obalon’s IPO, helping to draft and
            4 disseminate the Offering Materials.
            5        47.    Canaccord Genuity Inc. (“Canaccord”) is a full service investment bank
            6 located in Boston, Massachusetts. Canaccord acted as an underwriter of Obalon’s
            7 IPO, helping to draft and disseminate the Offering Materials.
            8        48.    Stifel, Nicolaus & Company, Incorporated (“Stifel”) is an investment
            9 banking firm that offers financial advisory services. Stifel acted as an underwriter of
       10 Obalon’s IPO, helping to draft and disseminate the Offering Materials.
       11            49.    BTIG, LLC (“BTIG”) provides institutional brokerage and fund services.
       12 BTIG acted as an underwriter of Obalon’s IPO, helping to draft and disseminate the
       13 Offering Materials.
       14            50.    UBS, Canaccord, Stifel, and BTIG are referred to as the “Underwriter
       15 Defendants.”          The Underwriter Defendants participated in the drafting and
       16 dissemination of the Offering Materials and collectively received discounts and
       17 commissions of $5,200,000 in connection with the IPO. The Underwriter Defendants
       18 failed to perform adequate due diligence in connection with their role as underwriters
       19 and were negligent in failing to ensure that the Offering Materials were prepared
       20 properly, accurately, and free from misstatements or omissions of material fact. The
       21 Underwriter Defendants’ failure to conduct an adequate due diligence investigation
       22 was a substantial factor leading to the harm complained of herein.
       23            B.     Additional Factual Allegations for the Securities Act Claims
       24            51.    Obalon filed the Registration Statement on September 9, 2016, utilizing
       25 Form S-1, and amended it on September 26, 2016, using Form S-1/A. Pursuant to the
       26 Registration Statement and other Offering Materials, the Company completed the IPO
       27 on October 12, 2016. The Company raised net proceeds of $67.4 million by selling
       28 5 million shares at $15 per share. The Registration Statement and other Offering

1481554_1
                                                       - 15 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.276 Page 20 of 82




            1 Materials contained untrue statements of material fact and omitted other facts
            2 necessary to make statements therein not materially false or misleading.
            3        52.    In the Offering Materials, Obalon invoked a comparison to its
            4 competitors, representing to investors that “traditional intragastric balloons suffer
            5 limitations that are impeding their adoption, including their rate of SADEs, a lack of
            6 comfort and tolerability, a limited ability to provide progressive and sustained weight
            7 loss and an inconvenient placement procedure.” Obalon claimed its product solved
            8 these problems and that the Company “developed our Obalon balloon system to
            9 overcome the limitations of traditional intragastric balloons.”          Obalon then
       10 proceeded to misrepresent three attributes of the Obalon Balloon relative to the
       11 competition: (i) its ease of placement; (ii) its comfort and safety; and (iii) its
       12 effectiveness. Defendants’ representations about these attributes misstated the real
       13 results it had obtained during the SMART study.
       14            53.    First, the Offering Materials repeatedly touted the Obalon Balloon’s
       15 “[s]imple and convenient placement” using “a swallowable capsule.” The company
       16 stated: “We designed the capsule to be large enough to accommodate the folded
       17 balloon, yet small enough to be swallowed.” In the “Risk Factors” section, Obalon
       18 wrote: “In our SMART trial, 7.6% of the combined treatment and control group
       19 patients failed to swallow a capsule with the microcatheter attached despite success
       20 swallowing a placebo that did not have a catheter attached.” This statement was itself
       21 materially misleading. To be accurate, the Registration Statement should have
       22 disclosed the percentage of patients who could swallow neither the placebo nor the
       23 Obalon Balloon pill. To this date, Obalon has not disclosed this number.
       24            54.    These statements of fact were materially false or misleading and/or
       25 omitted material facts for the following reasons:
       26                   (a)    Obalon failed to disclose that its screening procedure for the
       27 SMART study included a placebo pill test to ensure each participant could swallow
       28 the oversized Obalon Balloon pill, or that this and other screening criteria weeded out

1481554_1
                                                       - 16 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.277 Page 21 of 82




            1 40% of the original patient pool. Obalon also decreased its reported failure rate by
            2 including control group subjects who swallowed the fake pill. The rate of failed
            3 swallows for subjects who attempted to swallow the Obalon Balloon pill was actually
            4 much higher – 9.3%; and
            5               (b)    Obalon also failed to disclose that its placement procedure
            6 involved multiple x-rays to the patient’s abdomen but skipped the precautionary scan
            7 of the patient’s gastrointestinal lining.
            8         55.   Second, Obalon represented in the Registration Statement that its balloon
            9 had superior “patient tolerability and comfort” and a “[f]avorable safety profile.”
       10 Specifically, it wrote:
       11                   Favorable safety profile. In our pivotal SMART trial, only one of
                      336 (0.3%) patients that received our Obalon balloon experienced a
       12             SADE. As of June 2016, we had sold over 23,000 units of our earlier
       13             generation Obalon balloon systems in international markets and had only
                      nine SADEs reported to us, none of which were required to be reported
       14             to the applicable foreign regulatory authorities. Our investigations
                      determined that all of the international SADEs occurred in patients
       15             where the device was not used in accordance with approved labeling.
       16                    Improved patient tolerability and comfort. Our Obalon balloon is
       17             filled with a proprietary mix of gas, as opposed to heavier saline
                      solutions used in traditional intragastric balloons. Our system is
       18             designed to use three Obalon balloons over the course of treatment,
                      allowing the volume in the stomach to be gradually increased. We
       19             believe these design elements have the potential to improve patient
                      comfort and tolerability of our Obalon balloon.
       20
       21             56.   These statements of fact were materially false or misleading and/or

       22 omitted material facts for the following reasons:
       23             (a) Obalon failed to disclose that the product caused a higher rate of

       24 some adverse effects. For instance, it failed to disclose that 73% of subjects
       25 experienced abdominal pain, a greater percentage of patients that experienced these
       26 symptoms than either Orbera (58%) or ReShape (55%); and
       27
       28

1481554_1
                                                          - 17 -          3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.278 Page 22 of 82




            1                (b)    Obalon failed to disclose that 35% of patients experienced pain for
            2 more than one week or that of those patients, 78% experienced pain that lasted longer
            3 than two weeks.
            4         57.    Third, the Offering Materials represented that the Obalon Balloon was
            5 superior to competitors’ products because it provided “[p]rogressive weight loss with
            6 durable results”:
            7                Progressive weight loss with durable results. In our SMART trial,
                      patients in the Obalon treatment group lost, on average, approximately
            8         twice as much body weight as patients in the sham-control group. In
            9         addition, patients in the Obalon treatment group showed, on average,
                      progressive weight loss over the entire six-month balloon treatment
       10             period, and maintained, on average, 89.5% of the weight loss six months
                      after balloon removal.
       11
                      58.    These statements were materially false or misleading and/or omitted
       12
                material facts for at least the following reasons:
       13
                             (a)    Obalon failed to disclose that its product tested worse than its
       14
                competitors on the primary endpoints. For example, Orbera patients lost 22 pounds
       15
                over the course of the treatment, while Obalon patients lost only 15 pounds; and
       16
                             (b)    Obalon failed to disclose that it had no scientific basis for its claim
       17
                that the balloon would continue to facilitate weight loss after it was removed from the
       18
                patient’s body.
       19
                      C.     Securities Act Class
       20
                      59.    Securities Act Plaintiff brings this action as a class action pursuant to
       21
                Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure for violations of §§11
       22
                and 15 of the Securities Act, and the SEC rules promulgated thereunder, on behalf of
       23
                all persons or entities that purchased or acquired the stock pursuant or traceable to the
       24
                Registration Statement (“Securities Act Class”). Excluded from the Securities Act
       25
                Class are Defendants, the current and former officers and directors of the Company,
       26
                members of their immediate families and their legal representatives, heirs, successors,
       27
       28

1481554_1
                                                         - 18 -                3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.279 Page 23 of 82




            1 or assigns, and any entity in which Defendants have or had a controlling interest as
            2 well as the judicial officers overseeing this action and their immediate families.
            3        60.    Members of the Securities Act Class are so numerous that joinder of all
            4 members is impracticable. The Company has numerous holders of outstanding stock,
            5 which represent an aggregate principal amount of approximately $60 million. While
            6 the exact number of Securities Act Class members will be determined in discovery,
            7 Securities Act Plaintiff believes that Securities Act Class members number at least in
            8 the hundreds, if not the thousands, and that they are geographically dispersed.
            9        61.    Securities Act Plaintiff’s claims are typical of the claims of the members
       10 of the Securities Act Class because it and all other class members sustained damages
       11 arising out of the Securities Act Defendants’ wrongful conduct complained of herein.
       12            62.    Securities Act Plaintiff will fairly and adequately protect the interests of
       13 the Securities Act Class members and have retained Lead Counsel, who are
       14 experienced and competent in class actions and securities litigation. Securities Act
       15 Plaintiff has no interests that are contrary to, or in conflict with, the members of the
       16 Securities Act Class that it seeks to represent.
       17            63.    A class action is superior to all other available methods for the fair and
       18 efficient adjudication of this controversy since joinder of all members is
       19 impracticable. Furthermore, as the damages suffered by individual members of the
       20 Securities Act Class may be relatively small, the expense and burden of individual
       21 litigation make it impossible for the members of the Securities Act Class to
       22 individually redress the wrongs done to them. There will be no difficulty in the
       23 management of this action as a class action.
       24            64.    Questions of law and fact common to the members of the Securities Act
       25 Class predominate over any questions that may affect only individual members in that
       26 the Securities Act Defendants have acted on grounds generally applicable to the entire
       27 Securities Act Class. Questions of law and fact common to the Securities Act Class
       28 include:

1481554_1
                                                        - 19 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.280 Page 24 of 82




            1                 (a)    whether the Securities Act Defendants violated the federal
            2 securities laws;
            3                 (b)    whether the Offering Materials contained or incorporated material
            4 misrepresentations;
            5                 (c)    whether the Securities Act Defendants failed to disclose material
            6 facts in the Offering Materials or correct material facts previously disseminated;
            7                 (d)    whether the prices of the stock were artificially inflated due to the
            8 material nondisclosures and/or misrepresentations contained or incorporated in the
            9 Offering Materials; and
       10                     (e)    whether the members of the Securities Act Class have sustained
       11 damages due to the stock value’s decline when the truth was revealed (and the
       12 artificial inflation decreased), and, if so, the appropriate measure of damages.
       13               D.    Securities Act Causes of Action
       14                                              COUNT I
       15                            For Violation of §11 of the Securities Act
                                      Against All Securities Act Defendants
       16
                        65.   Securities Act Plaintiff incorporates ¶¶1-5, 14-64 by reference as though
       17
                set forth fully herein.
       18
                        66.   The Offering Materials contained untrue statements of material fact,
       19
                omitted to state other facts necessary to make the statements made therein not
       20
                misleading, and/or omitted facts required to be stated therein.
       21
                        67.   The Executive and Director Defendants each signed the Registration
       22
                Statement and caused it to be declared effective by the SEC on or about October 5,
       23
                2016.
       24
                        68.   Obalon is the registrant for the IPO and, as issuer of the shares, Obalon is
       25
                strictly liable to the Securities Act Plaintiff and Class for the misstatements and
       26
                omissions.
       27
       28

1481554_1
                                                          - 20 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.281 Page 25 of 82




            1         69.   Each of the Securities Act Defendants named herein is responsible, and
            2 strictly liable, for the contents and dissemination of the Offering Materials.
            3         70.   The Securities Act Defendants’ failure to conduct an adequate due
            4 diligence investigation was a substantial factor leading to the harm complained of
            5 herein. As a result of their roles with Obalon, and their contacts and communications,
            6 the Director Defendants and the Underwriter Defendants should have known of the
            7 untrue and misleading statements of material fact and omissions contained in the
            8 Offering Materials. The Securities Act Defendants caused the Registration Statement
            9 to be filed with the SEC and to be declared effective, resulting in the issuance and sale
       10 of 5,000,000 Obalon shares, which Securities Act Plaintiff and the Securities Act
       11 Class purchased.
       12             71.   The Securities Act Defendants lacked reasonable grounds, and failed to
       13 make a reasonable investigation, to believe the Offering Materials were true and that
       14 the Offering Materials disclosed all the facts necessary to ensure that their statements
       15 were not false or misleading.
       16             72.   By reason of the conduct herein alleged, each Securities Act Defendant
       17 violated §11 of the Securities Act.
       18             73.   The Securities Act Plaintiff and the Securities Act Class acquired Obalon
       19 common stock traceable to the Registration Statement.
       20             74.   The Securities Act Plaintiff and the Securities Act Class have sustained
       21 damages as a result of Securities Act Defendants’ violations alleged herein because
       22 the value of Obalon stock has declined substantially due to these violations.
       23             75.   At the time of their purchases of Obalon common stock, the Securities
       24 Act Plaintiff and other members of the Securities Act Class lacked knowledge of the
       25 facts concerning Security Act Defendants’ wrongful conduct and could not have
       26 reasonably discovered those facts at the time.
       27             76.   Prior to filing the complaint, less than one year had elapsed from the time
       28 that the Securities Act Plaintiff discovered or reasonably could have discovered the

1481554_1
                                                        - 21 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.282 Page 26 of 82




            1 facts upon which the complaint is based. Similarly, less than three years elapsed from
            2 the time of the IPO to the filing of the complaint.
            3                                         COUNT II
            4                     For Violation of §15 of the Securities Act
                       Against Rasdal, Plovanic, Hussainy, and the Director Defendants
            5
                       77.    Securities Act Plaintiff incorporates ¶¶1-5, 14-76 by reference as though
            6
                set forth fully herein.
            7
                       78.    This Count is brought pursuant to §15 of the Securities Act against the
            8
                Executive and Director Defendants.
            9
                       79.    Each of the Executive and Director Defendants was a control person of
       10
                Obalon by virtue of his or her position as an owner, director, and/or senior officer of
       11
                Obalon. The Executive Defendants oversaw all operations and financial controls at
       12
                Obalon, and Obalon could not have completed the IPO without the Executive and
       13
                Director Defendants signing or authorizing their signatures on the Registration
       14
                Statement.
       15
                       80.    The Executive and Director Defendants each had a series of direct and/or
       16
                indirect business and/or personal relationships with other directors and/or officers
       17
                and/or major shareholders of Obalon.
       18
                       81.    Prior to filing the complaint, less than one year had elapsed from the time
       19
                that the Securities Act Plaintiff discovered or reasonably could have discovered the
       20
                facts upon which the complaint is based. Similarly, less than three years elapsed from
       21
                the time of the IPO to the filing of the complaint.
       22
                V.     EXCHANGE ACT CLAIMS
       23
                       82.    The claims addressed in this section (Counts III and IV, below) are
       24
                brought pursuant to §§10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5
       25
                promulgated thereunder. Count III is brought against all Exchange Act Defendants
       26
                and Count IV is brought against Defendants Rasdal and Plovanic. These claims are,
       27
                in effect, a separate complaint from the Securities Act claims above. For purposes of
       28

1481554_1
                                                         - 22 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.283 Page 27 of 82




            1 these claims only, Lead Plaintiff alleges that, in violation of the Exchange Act, the
            2 Exchange Act Defendants made false or misleading statements, and/or omitted
            3 material facts necessary to make their statements not false or misleading to investors.
            4        A.     Exchange Act Parties
            5               1.     Exchange Act Plaintiff
            6        83.    The Court-appointed Lead Plaintiff, Inter-Local Pension Fund GCC/IBT,
            7 is a defined benefit pension plan available exclusively to members of the Teamster
            8 Union. Lead Plaintiff purchased 16,570 shares of Obalon common stock at inflated
            9 prices during the Class Period. See ECF No. 4, Ex. B. Lead Plaintiff suffered
       10 economic losses when true facts about the Company’s product and financial condition
       11 were disclosed and the artificial inflation was removed from the price of Obalon stock.
       12                   2.     Exchange Act Defendants
       13            84.    As aforementioned, Defendant Obalon is a Delaware corporation founded
       14 in 2008 with its principal place of business in this District in Carlsbad. The
       15 Company’s shares are traded on the NASDAQ stock exchange under the ticker
       16 symbol “OBLN.”
       17            85.    As aforementioned, Defendant Rasdal has been Obalon’s CEO,
       18 President, and a director since June of 2008. In this role, Rasdal spoke on Obalon’s
       19 behalf during conference calls, in press releases, and in the media. Rasdal works in
       20 this District at Obalon’s headquarters.
       21            86.    As aforementioned, Defendant Plovanic has been Obalon’s CFO since
       22 March 2016. In this role, Plovanic spoke on Obalon’s behalf during conference calls,
       23 in press releases, and in the media. Plovanic works in this District at Obalon’s
       24 headquarters.
       25
       26
       27
       28

1481554_1
                                                       - 23 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.284 Page 28 of 82




            1        B.     Additional Exchange Act Allegations
            2               1.    The Exchange Act Defendants Continued to
                                  Misrepresent the Obalon Balloon’s Characteristics
            3                     After the IPO
            4        87.    After the IPO, the Exchange Act Defendants continued to make false or
            5 misleading statements about the Obalon Balloon’s characteristics, especially relative
            6 to the competition, by falsely proclaiming its superior ease of use, safety, and
            7 effectiveness.
            8        88. The Exchange Act Defendants described the Obalon Balloon’s large and
        9 difficult-to-swallow pill as “just a standard pharmaceutical type capsule,” which is
       10 “easy to place.” But the Exchange Act Defendants knew about the swallowing
       11 difficulties that patients experienced during the SMART study, and that these
       12 difficulties continued post-launch. In January 2017, shortly after launch in the United
       13 States, Obalon quietly began offering a “swallow guarantee program,” which
       14 obligated it to cover the cost of all balloons that patients could not swallow.
       15            89.    The Exchange Act Defendants also continued to falsely tout the
       16 purported safety and comfort of the Obalon Balloon relative to the competition.
       17 Shortly after the U.S. launch, Defendant Rasdal downplayed the adverse effects of the
       18 product, claiming “there may be some minor discomfort for the first 24 hours.” This
       19 dramatically misrepresented the actual adverse effects of the product, which occurred
       20 in 90% of patients, and often lasted longer than two weeks. Additionally, Rasdal
       21 lacked any support for the statement, as nothing from Obalon’s SMART study
       22 indicated that symptoms dissipated in a single day.
       23            90.    The safety of intragastric balloons drew national scrutiny on February 9,
       24 2017, when the FDA issued a warning letter to health care providers asking them to
       25 “[r]ecognize that patients with implanted liquid-filled intragastric balloons may
       26 develop balloon-related symptoms or other abnormalities following the balloon
       27 placement, and throughout the duration of their treatment.”
       28

1481554_1
                                                       - 24 -             3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.285 Page 29 of 82




            1        91.    Six months later, in August 2017, the FDA dropped a bombshell when it
            2 announced that five people had died from intragastric balloons. Two of those deaths
            3 resulted from perforations in the digestive tract, and the cause of three was unknown
            4 but happened within days of the deceased’s balloon placement. Ten months later, in
            5 June 2018, the FDA reported seven more deaths from intragastric balloons, with four
            6 of the fatalities described as “gastric perforation.”
            7        92.    These deaths were from liquid-filled balloons, and the FDA never
            8 expanded the warning to include gas-filled balloons. Nevertheless, the market grew
            9 wary about all intragastric balloons. To allay the market’s concerns, Obalon, Rasdal,
       10 and Plovanic made false or misleading statements about the differences between the
       11 Obalon Balloon and its liquid-filled competition. On a February 23, 2017 conference
       12 call, for example, Rasdal falsely claimed that the Obalon Balloon has a “very different
       13 adverse event and patient discomfort profile” than liquid-filled balloons. He reiterated
       14 this statement during a November 3, 2017 call, boasting about Obalon’s “substantially
       15 different adverse event and ease of use profile.”
       16            93.    In reality, the Obalon Balloon’s adverse events and patient discomfort
       17 were at best comparable to competitors and actually much worse in certain ways. For
       18 instance, the clinical trials for each product revealed that the Obalon Balloon caused
       19 abdominal pain in 72.6% of patients, while Orbera and ReShape caused pain in only
       20 57.5% and 54.5% of patients, respectively.
       21            94.    Moreover, the Exchange Act Defendants made these assurances to
       22 investors without disclosing that the Obalon Balloon also caused gastric perforation –
       23 the root cause of half the reported intragastric balloon deaths. In fact, before the IPO,
       24 a patient in the Middle East died when a balloon perforated the patient’s esophagus
       25 and resulted in terminal sepsis. Shortly after Obalon introduced its product in the
       26 United States, similar issues began to arise with U.S. patients. During the Exchange
       27 Act Class Period, Obalon reported eight separate injuries from the Obalon Balloon
       28 devices, including:

1481554_1
                                                       - 25 -            3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.286 Page 30 of 82




            1             On July 25, 2017: “cratered gastric ulcers, one with pigmented
                           material and bleeding.”
            2
                          On July 27, 2017: “[l]arge 3 cm ulcer” and a balloon that had
            3              migrated to the colon.
            4
                          On December 11, 2017: “perforation in the stomach” and “a large
            5              1.5 to 2 cm ulcerated crater in the upper stomach.”
            6             On March 29, 2018: “[e]sophageal perforation.”
            7 The safety profile for the Obalon Balloon was thus not “very different” from
            8 competitors’ profiles, as the Exchange Act Defendants claimed.
            9        95.   The Exchange Act Defendants also made false or misleading claims
       10 about the Obalon Balloon’s effectiveness and sustainability relative to the
       11 competition. In Obalon’s 2016 and 2017 Annual Reports, the Company criticized
       12 Orbera and ReShape for their “limited ability to provide progressive and sustained
       13 weight loss.” During a conference call in November 2017, Rasdal claimed that the
       14 Obalon Balloon is “different and the primary difference is because it works.” In
       15 January 2018, he boasted that the Obalon Balloon was “performing unlike anything
       16 that has been in the market before or is currently in the market.” These statements
       17 were false. In reality, the Obalon Balloon resulted in significantly less weight loss
       18 than its competitors. For example, Orbera, which controlled the majority of the
       19 intragastric balloon market, generated 46% more weight loss than the Obalon Balloon.
       20                  2.    The Exchange Act Defendants Made Materially
                                 Misleading Statements and Omissions About the
       21                        Company’s Sales
       22                        a.    Sales Declined During the First Three Quarters
       23                              of 2017
       24            96.   Obalon’s false or misleading statements about the characteristics and

       25 efficacy of the Obalon Balloon initially piqued interest from health care providers.
       26 That interest grew when Obalon offered to conduct its own direct-to-consumer
       27 marketing, refrain from upfront payment, and list providers on a Company database to
       28 which prospective patients had access. In effect, Obalon transferred all of the burden

1481554_1
                                                    - 26 -             3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.287 Page 31 of 82




            1 and risk of a purchase to its side of the transaction – the providers just had to oversee
            2 patients swallowing the capsules and collect their money. As a result, the market was
            3 initially receptive.
            4         97.   By way of background, the Company sells Obalon Balloons to doctors
            5 and other health care providers in two distinct ways: “starter kits,” which are sold
            6 exclusively to new customers; and “reorder kits,” which are sold exclusively to
            7 returning customers who previously bought the starter kit. Starter kits sell for $30,000
            8 and contain 30 Obalon Balloons as well as permanent equipment needed to place the
            9 Balloon, such as the external inflation system. Reorder kits typically sell for $15,000
       10 and contain 15 Obalon Balloons, but do not include the permanent equipment. So,
       11 even though the starter kit contains more product, both kits sell for $1,000 per balloon.
       12             98.   Throughout the first year after its U.S. launch, Obalon reported revenue
       13 generically, without reference to starter and reorder kit sales. On March 5, 2018,
       14 Obalon finally provided detail about its 2017 sales, and those sales figures revealed an
       15 alarming trend. For the first three quarters of 2017 (“1Q 2017,” “2Q 2017,” and
       16 “3Q 2017”), Obalon’s sales declined in several important ways. U.S. revenues grew
       17 slightly from 1Q 2017 to 2Q 2017, but then flattened from 2Q 2017 to 3Q 2017. This
       18 was a terrible result for a young company desperate for growth.
       19             99.   Meanwhile, starter kits sales declined, revealing a lack of interest from
       20 new clients. In 1Q 2017, Obalon took advantage of the initial positive market
       21 sentiment and sold 50 started kits. Sales declined steadily over the next two quarters,
       22 with the Company selling 46 starter kits in the second quarter and 38 in the third
       23 quarter. Reorder kit sales also disappointed. The Company failed to sell more than 60
       24 reorder kits in a single quarter, and sales were concentrated among only a few
       25 interested customers. For example, the Company sold approximately 50 reorder kits
       26 in the first two quarters of 2017, and at least 18 of these (36%) went to a single
       27 bariatric surgeon.
       28

1481554_1
                                                        - 27 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.288 Page 32 of 82




            1        100. During the first three quarters of 2017, health care providers stopped
            2 reordering Obalon Balloons as patient demand waned. Obalon sales personnel noticed
            3 that less and less people wanted Obalon Balloons and regarded Obalon executives’
            4 optimistic tone about the product as smoke and mirrors.
            5                    b.     Despite the Decline, the Exchange Act
                                        Defendants Touted the Company’s Purported
            6                           Success
            7        101. Throughout the first three quarters of 2017, the Exchange Act Defendants
            8 used their vague revenue reports to conceal the truth about Obalon’s declining
            9 business prospects. In reporting Obalon’s 3Q 2017 revenues, Defendants Rasdal and
       10 Plovanic reported that “[r]evenue in Q3 2017 was $2.8 million up 42% over Q2
       11 2017.” Even if these numbers were technically accurate, they were misleading.
       12 Indeed, as Rasdal acknowledged on a call with analysts, the Company resumed
       13 foreign sales to Bader in the third quarter. These sales had not been present during the
       14 first two quarters of 2017 and accounted for all $0.8 million in purported growth
       15 during 3Q 2017. Thus, as Defendants Rasdal and Plovanic failed to explain, crucial
       16 U.S. sales had not grown, but plateaued. Obalon’s misleading reports also failed to
       17 describe the concerning trends in starter kit sales and reorder kit sales.
       18        102. Obalon’s refusal to provide more information about its earnings
       19 frustrated the market, and analysts noted that they needed more information to
       20 understand the Company’s trajectory. In June 2017, Northland wrote “it is unclear to
       21 us as to what number of accounts the [intragastric balloons] were sold to, what
       22 [average selling prices] were, how much of these were stocking orders, etc.” And in
       23 August 2017, Northland said “what remains unclear to us is . . . 1) What are initial
       24 stocking orders? 2) How many procedures have actually been completed?”
       25       103. Instead of answering these questions, the Exchange Act Defendants
       26 provided platitudes about the Company’s growth. During an earnings call on
       27 November 3, 2017, Rasdal reported: “I’m impressed with our progress and continuing
       28

1481554_1
                                                     - 28 -             3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.289 Page 33 of 82




            1 to methodically build the foundation to establish an important new therapy for weight
            2 loss, and create a sustainable business franchise.” He further claimed that Obalon was
            3 “performing as intended both in terms of clinical outcomes, and economically as a
            4 business.”
            5        104. Obalon also drastically overstated doctors’ interest in the product.
            6 During a conference call on May 10, 2017, Rasdal claimed “the commitment and the
            7 interest is very, very high.” He reiterated this sentiment on November 14, 2017,
            8 calling the level of interest “astounding” and claiming that industry leaders were
            9 “amazed by this degree of interest.”
       10            105. To bolster these claims, the Exchange Act Defendants touted the number
       11 of reorders that the Company received from existing clients, suggesting they had used
       12 up their initial orders and sought more. During the 3Q 2017 earnings call on
       13 November 3, 2017, Rasdal claimed “[r]eorders from existing accounts in the U.S.
       14 grew again in Q3 2017 providing additional support that our strategy to create a
       15 foundation for sustainable revenue is beginning to take hold.” On November 9, 2017,
       16 Rasdal again stated that, “since our launch, we’ve not only increased the number of
       17 accounts reordering. We’ve increased the number of reorders [and] the overall
       18 volume of reorder revenue.”
       19            106. These statements were false or misleading for a few reasons, including
       20 their failure to disclose the high concentration of reorder sales made to only a select
       21 few customers. For instance, one bariatric surgeon, Dr. Moses Sheih, placed balloons
       22 in 100 patients in the first two quarters of 2017. Assuming Dr. Sheih ordered a starter
       23 kit and enough reorder kits to place three balloons in each patient, he ordered 300
       24 balloons total, including 18 reorder kits. But Obalon only sold about 50 reorder kits in
       25 the first two quarters of 2017. So Dr. Sheih accounted for 36% of all reorder kits sold
       26 during this time period. When analysts asked the Exchange Act Defendants about
       27 Dr. Sheih’s reported numbers, they let investors believe his experience was typical,
       28 claiming his sales were impressive but likely “not the company’s most active site.”

1481554_1
                                                      - 29 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.290 Page 34 of 82




            1        107. This trend of high concentration among a few health care providers
            2 remained throughout the Exchange Act Class Period. In 1Q 2018, a single bariatric
            3 surgery practice saw approximately 60 patients and a single aesthetic practice saw 130
            4 patients. Together, these two providers accounted for 190 patients, and – at three
            5 balloons per patient – this translated into 570 balloons. But Obalon only sold 500
            6 balloons to all accounts during that quarter, which means that sales were dramatically
            7 concentrated to these two doctors for 1Q 2018 and the prior quarters.
            8        108. The Exchange Act Defendants concealed this high rate of reorder
            9 concentration, encouraging investors to believe that reorders were more evenly
       10 distributed across the customer base because of wide-spread acceptance of the
       11 product. On May 10, 2017, Rasdal assured investors that interest among doctors was
       12 “very, very high.” Rasdal continued to encourage this belief toward the end of the
       13 Exchange Act Class Period when he explicitly told investors that the reorder numbers
       14 demonstrated industry-wide acceptance: “60% of our U.S. revenues were reorder
       15 business in the first quarter . . . . So it shows you the underlying business is very
       16 healthy from that standpoint.”
       17            109. Obalon also misrepresented its sales strategy and doctors’ willingness to
       18 pay for balloons they did not use. In earnings reports filed with the SEC on
       19 February 23, 2017, on May 10, 2017, and again on August 2, 2017, Obalon reported
       20 that it “recognizes revenue when . . . collectability is reasonably assured.” This too
       21 was inaccurate, however, as the Company would admit in its November 3, 2017 SEC
       22 filing that “we have experienced and may continue to experience the need to write off
       23 accounts receivable due to the inability to collect outstanding customer balances.”
       24            110. Ultimately, analysts accepted Obalon’s positive representations.
       25 Underwriter Defendant UBS, which stood to profit off Obalon’s inflated stock, stated
       26 in November 2017 that “[w]e continue to expect the long-term market opportunity to
       27 exceed $2 bil[lion], and view the clinical data and differentiated technology of the
       28

1481554_1
                                                      - 30 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.291 Page 35 of 82




            1 Obalon system as sustainable drivers of adoption and market leadership in this new
            2 and attractive segment. Reiterate Buy.”
            3              3.    The Accounting Scheme
            4                    a.    The Exchange Act Defendants Launched a
                                       Promotional Campaign to Inflate 4Q 2017
            5                          Revenues
            6        111. With sales steadily declining throughout 2017, and diversionary tactics
            7 wearing thin, the Exchange Act Defendants were desperate to boost the Company’s
            8 numbers in 4Q 2017. Obalon rolled out an aggressive promotional campaign
        9 designed to convince health care providers to stock up on Obalon Balloons during that
       10 quarter, rather than buy them on an as-needed-basis in future quarters. As part of the
       11 promotion, Obalon agreed to take on additional obligations, some of which would
       12 occur in the distant future. For instance, for each customer who purchased a starter kit
       13 or a reorder kit, Obalon agreed to provide: (i) 100 patient leads from its database;
       14 (ii) “priority” access to these leads; and (iii) Obalon-funded rebates to patients who
       15 lost weight, which the health care providers could use to attract more patients. Obalon
       16 sent flyers to health care providers to advertise the deal:
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

1481554_1
                                                     - 31 -             3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.292 Page 36 of 82




            1        112. Obalon’s campaign worked on the few remaining doctors with interest in
            2 the product. These doctors bought extra product during the promotional period, rather
            3 than when they needed them. As a result, Obalon enjoyed artificially inflated
            4 numbers in 4Q 2017, reportedly selling 55 starter kits and approximately 90 reorder
            5 kits. Even these numbers were misstated, however, as the Company sold less starter
            6 kits than it reported. When receiving their quarterly reports, Obalon sales personnel
            7 noticed that the Exchange Act Defendants misclassified some 4Q 2017 reorder kit
            8 sales as starter kit sales in order to misleadingly report increased interest from new
            9 customers.
       10            113. Meanwhile, Obalon’s steady, contractually obligated sales to Bader
       11 continued from the third quarter. In total, Obalon recorded $3.9 million in revenue for
       12 4Q 2017, greatly exceeding every quarter before it. As a result of the promotion, the
       13 Exchange Act Defendants successfully maintained the false public impression of a
       14 company on the rise, and concealed information about its declining sales for another
       15 quarter.
       16            114. Obalon rushed to flood the market with news about its artificially inflated
       17 4Q 2017 performance. Just five days into 2018, and months before it would normally
       18 report its quarterly earnings, Obalon provided its “preliminary unaudited revenue” for
       19 4Q 2017. The Exchange Act Defendants also went on a media blitz to tout the
       20 Company’s success. Rasdal released a statement to media outlets to proclaim that
       21 “‘[t]he fourth quarter of 2017 was our strongest quarter to-date on many important
       22 metrics,’” including “‘[s]ales to new accounts,’” and that “‘2017 was a
       23 transformational year for Obalon.’” Media outlets parroted Rasdal’s message and
       24 lauded the Company’s booming performance as “an estimated increase of
       25 approximately 400% over the fourth quarter of 2016.”
       26            115. During a conference call on the same day, an analyst asked Rasdal
       27 pointedly “what sticks out in your mind that’s driving new account growth over this
       28 past quarter . . . ?” In response, Rasdal failed to mention the promotional scheme, the

1481554_1
                                                      - 32 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.293 Page 37 of 82




            1 faulty accounting, or the misclassification of reorder kit sales. Instead, he falsely
            2 attributed the higher numbers to “happy patients,” “organic momentum,” and the
            3 attributes of the product.
            4        116. As would be expected, the market reacted positively to this news. An
            5 analyst from Underwriter Defendant Canaccord raved on a conference call that
            6 “everything is going in the right direction” and then wrote in his report that the
            7 Company’s “continued momentum in physician utilization” was “critical to long-term
            8 commercial success.” He concluded that “we encourage investors to focus on the
            9 positive momentum of the underlying business as we head into 2018.”
       10            117. While Obalon rushed to flood the market with news of its artificially
       11 inflated 4Q 2017 financial performance, the Exchange Act Defendants hid the true
       12 basis for these numbers. They failed to inform investors that the revenues had been
       13 inflated by sacrificing the performance of future quarters and by wrongly recording
       14 revenues the Company had not yet rightfully earned.
       15            118. The Exchange Act Defendants also failed to disclose that the inflated
       16 4Q 2017 revenues, which were reported in Obalon’s January 5, 2018 press release
       17 were in violation of the generally accepted accounting principles (“GAAP”), as
       18 described below in ¶¶157-162. The improper revenue recognition rendered Obalon’s
       19 financial results materially misstated, as described below in ¶¶163-167.
       20                         b.       The Exchange Act Defendants Continue to
                                           Deny Wrongdoing Even After an Insider Blows
       21                                  the Whistle
       22            119. The Exchange Act Defendants’ motivation for issuing a premature
       23 financial report became clear within days of when they made it. On January 16, 2018,
       24 Obalon announced that it would return to the public market with a secondary offering
       25 seeking $35 million. The offering was scheduled to close on January 23, 2018. The
       26 secondary offering materials repeatedly referenced the Company’s “preliminary”
       27 earnings, ensuring that the market believed “the fourth quarter [of 2017] was our
       28

1481554_1
                                                      - 33 -             3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.294 Page 38 of 82




            1 highest ever in terms of new patients starts, total balloons placed and the number of
            2 accounts treating patients.”
            3        120. Obalon’s scheme unraveled, however, on the eve of the secondary
            4 offering. Late on January 22, 2018, an anonymous whistleblower from inside the
            5 Company notified Obalon’s independent auditors that the Company had committed
            6 accounting fraud with respect to its purported 4Q 2017 earnings. The whistleblower
            7 specifically alleged that the Company improperly recognized revenue related to the
            8 sales promotion described above. In light of the whistleblower complaint, Obalon
            9 cancelled its secondary offering and told the market it would investigate the claim.
       10 The Company said the “Audit Committee will oversee an internal investigation of
       11 these allegations” and that it would “make a further announcement regarding the
       12 outcome of the Investigation as soon as practicable.”
       13            121. A month later, the Exchange Act Defendants held a conference call and
       14 denied all wrongdoing. Defendant Plovanic stated that “the audit committee has
       15 completed its investigation into [the] purported whistle-blower complaint and
       16 concluded that the allegations in the complaint are without merit.” He assured
       17 investors that “[p]reliminary revenues were not misrepresented and management did
       18 nothing to mislead investors.”
       19            122. But the Exchange Act Defendants’ actions spoke louder than their words.
       20 At the same time as Plovanic denied wrongdoing, he admitted that the “preliminary”
       21 revenues had been substantially inflated, and warned investors that the numbers
       22 “could change between 5-7%.” Less than two weeks later, on March 5, 2018, Obalon
       23 released revised numbers that slashed earnings by $200,000 for 4Q 2017 alone.
       24 Rather than earning $3.1 million in the United States, as the Company had previously
       25 claimed, it conceded that it only earned $2.9 million, a material 6.5% correction.
       26            123. Defendant Plovanic admitted that the change related to the Company’s
       27 faulty accounting of the 4Q 2017 promotion. Specifically, he represented that the
       28 adjustment came from a “change in our calculations for promotion,” “our decision to

1481554_1
                                                      - 34 -             3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.295 Page 39 of 82




            1 extend the expiration of a sales promotion,” and “our commitment to deliver a
            2 minimum of 100 leads to accounts participating in our Q4’17 new year’s promotion.”
            3 In doing so, moreover, Plovanic admitted that Obalon had prematurely reported
            4 revenues that should have been attributed to the 1Q 2018: “We have deferred 147,000
            5 of revenue from Q4’17 to 2018.” Rather than accept responsibility for the misstated
            6 revenue, Plovanic told investors that “these types of adjustments are not unusual in the
            7 final year-end audit.”
            8        124. Even though Obalon had just admitted to inflating its 4Q 2017 numbers,
            9 the Exchange Act Defendants encouraged investors to expect its performance to
       10 continue into the future. During a conference call discussing the results, Defendant
       11 Rasdal assured investors, “[f]or the US, we are targeting revenue in a range of
       12 12 million to 16 million.” This projection would require revenues of $3-4 million per
       13 quarter, an improvement over its record-breaking 4Q 2017, in which the Company
       14 earned $2.9 million.
       15            125. Given the Company’s prior promises of growth, the market regarded
       16 these numbers as attainable. For example, Underwriter Defendant BTIG, which stood
       17 to profit off of Obalon’s stock, called the growth estimate “conservative” and told
       18 investors “[w]e believe guidance is achievable and this could help shares over the next
       19 year.”
       20            C.     The Exchange Act Defendants Made Actionable
                            Misrepresentations and Omissions
       21
                            1.     Misrepresentations and Omissions Regarding the
       22                          Product
       23            126. Throughout the Exchange Act Class Period, the Exchange Act
       24 Defendants misrepresented key characteristics of the Obalon Balloon, including its:
       25 (i) ease of use; (ii) safety and comfort; and (iii) effectiveness. The Exchange Act
       26 Defendants repeatedly invoked comparisons to Obalon’s competitors, Orbera and
       27 ReShape, falsely claiming the Obalon Balloon was superior in these three areas.
       28

1481554_1
                                                       - 35 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.296 Page 40 of 82




            1        127. For example, during Obalon’s Q3 2016 Earnings Call on November 11,
            2 2016, Rasdal said:
            3        In addition to the strong safety and efficacy demonstrated in our U.S.
                     pivotal trial that supported our FDA approval, we believe the Obalon
            4        Balloon offers many important ease-of-use advantages over prior and
            5        current gastric balloons to both providers and patients.

            6               First, by being swallowable, the Obalon Balloon is easy to place.
                     The patients simply swallow[] the capsule with the balloon inside
            7        without the need for anesthesia or sedation. Placement does not require
                     an endoscopic procedure under anesthesia like other gastric balloons.
            8        The simple placement enables balloon volume to be increased
            9        incrementally over the treatment period by simply swallowing up to two
                     more up to additional balloon capsules up to a total of three balloons,
       10            which is intended to minimize side effects and create progressive weight
                     loss over the full treatment period.
       11
                            Next, by being gas-filled, the balloon is light and floats up in the
       12            fundus, or the top of the stomach as opposed to sinking to the antrum or
       13            the bottom of the stomach like prior and current gastric balloons. This is
                     intended to be less offensive to the stomach to increase patient comfort
       14            and reduce the adverse that’s seen with conventional liquid-filled
                     balloons.
       15
                     128. During a conference call at the Canaccord Genuity Medical Technologies
       16
                & Diagnostics Forum on November 17, 2016, Rasdal said:
       17
                     So when we looked at this and we decided to start an endeavor into
       18            weight loss, we didn’t invent the idea of the space occupying device for
       19            the idea of putting a balloon and what we’ve invented is a novel
                     technology that creates first swallowable gas-filled balloon to what we
       20            believe solves the historic challenges where others have failed that
                     unable to achieve the same level of access.
       21
                            Our goal is to create a product, which is easy to administer both
       22            because of ease of use and convenes as well as the ability to keep it a low
       23            cost to be able to create meaningful and clinically relevant weight loss in
                     patients without inducing a lot of side effects. And without the
       24            mechanism being so sick, making you so sick that you can’t eat, but
                     rather making you feel so full that you don’t want to eat, but it allows
       25            you to actually have a six month treatment where weight loss would be
                     progressive over the full six months, not just for a period of time while
       26            you’re sick and feeling horrible and then ultimately be able to maintain
       27            weight loss once the balloons were removed.
       28

1481554_1
                                                       - 36 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.297 Page 41 of 82




            1           So what we’ve ended up with as a balloon, which is put into a
                swallowable standard gelatin capsule with a little micro-catheter about
            2   the size of fishing line behind it. And easy to use handheld device, you
            3   simply hook that up to inflate the balloon, turn the valve, the balloon
                inflates and was left behind and the patients is a 250cc gas-filled balloon
            4   is light in weight, it lives in the top of the stomach or the fundus and you
                can talk to scientists, they’ll talk to you about growing pathways, stretch
            5   receptor, in the end if you talk to patients who have the therapy, it makes
                them to feel so full, eat less, less calories, they lose weight.
            6
            7          I think the mechanism is literally that simple. To place the
                product is very simple. Patient simply comes in and swallows the
            8   capsule with a glass of water, no sedation, no anesthesia. Once it’s in the
                stomach that catheter is hooked up to the backend of the – frontend of
            9   the inflation device. Turn the valve, the balloon is inflated. The catheter
                is ejected off the balloon once it reached full inflation and simply pulled
       10       out of the patient’s mouth. The whole procedure takes less than ten
       11       minutes. There is no sedation, no anesthesia, patients’ easy convenient.

       12                                     *      *      *
       13              When the data was presented at DDW, we showed statistically
                significant improvement in metabolic profiles, fasting glucose,
       14       triglycerides, cholesterol and blood pressure were all statistically reduced
                and improved. We don’t think again that’s the major reason people
       15       choose to lose weight, but having health benefits accrue to that and being
       16       able to demonstrate that is of course important. And then finally we
                followed patients for six months after the balloons were removed and we
       17       demonstrated that patients on average six months after the balloons
                were removed, one-year, maintained roughly 90% of the weight loss six
       18       months later.
       19                                     *      *      *
       20              This shows the balloon period for the first six months followed by
       21       the maintenance period where the balloons were removed and the
                patients were followed another six months. As you can see there [sic]
       22       patients maintained 89.5% from the six months over the following six
                months, I think it’s particularly remarkable if you understand that the
       23       24-week timing was the beginning of the Thanksgiving holiday in the
       24       U.S. Not many of us maintain our weight or don’t gain weight between
                Thanksgiving and New Year, so again very strong performance. We
       25       certainly would like to believe that a lot of that is the mechanism rather
                than helping you lose weight because you can’t eat because you feel so
       26       ill. We balance that we make you feel full, you eat smaller portions you
                do that over a full six-month period of time. It should make it more easy
       27       to maintain those habits once the balloons are removed.
       28

1481554_1
                                                   - 37 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.298 Page 42 of 82




            1                                       *      *      *
            2                So in the end I think this is one of those breakthrough technology
                      that offers ease of use and cost advantages that has the chance to create a
            3         category. We have strong – very strong clinical data that provides
            4         attractive economics both for patients and for the clinicians.

            5         129. On January 27, 2017, during an interview as part of the NASDAQ CEO

        6 Signature Series, Rasdal said:
        7             So there are very minimal side effects. We did a full randomized,
                sham controlled trial for FDA approval. Which we received in
        8       September [a]nd we only had a single serious adverse event in the entire
                study. There is some minor discomfort. You are still putting
        9       something to make you feel full and so there may be some minor
       10       discomfort for the first 24 hours.

       11                                    *     *     *

       12                    So the treatment is for six months from the time of the first
                      placement. And it is as if you have three doses of a therapy, or of a
       13             medicine. You swallow the first capsule, we create a balloon that
                      makes you feel full without making you feel highly irritable and sick
       14             and nauseas [sic], but about a month you start to feel a little less full as
       15             your body adapts. So there is no procedure, they simply swallow a
                      second capsule, we now double the volume of the balloons. It fools the
       16             body into feeling it is full for about another two months. At the end of
                      the third month, right? Two months later, they swallow a third capsule.
       17             They continue on for another three months at a total of six month and
                      then the balloons are removed in a short outpatient procedure endoscopy
       18             under light conscious sedation.
       19
                      130. In its 2016 Annual Report, filed on Form 10-K with the SEC on
       20
                February 23, 2017, and signed and certified by Defendants Rasdal and Plovanic, the
       21
                Company wrote:
       22
                      We designed the Obalon balloon system to address many of the
       23             limitations of prior devices intended to treat weight loss, including
                      traditional saline-filled intragastric balloons. We believe the Obalon
       24             balloon system offers patients and physicians benefits over prior weight
                      loss devices including but not limited to: a favorable safety profile,
       25             improved patient tolerability and comfort, progressive weight loss with
       26             durable results, simple and convenient placement, and attractive
                      economics for patients and physicians.
       27
                                                    *      *      *
       28

1481554_1
                                                         - 38 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.299 Page 43 of 82




            1   Other approved traditional saline-filled intragastric balloons in the
                United States are the ReShape Duo Balloon and the ORBERA Balloon.
            2   While generally effective in delivering weight loss, these traditional
            3   saline-filled intragastric balloons have been accompanied by a number of
                limitations that have impeded their adoption, including: high rate of
            4   SADEs, lack of comfort and tolerability, limited ability to provide
                progressive and sustained weight loss, and inconvenient placement
            5   procedure.
            6         OUR SOLUTION
            7          We have developed our Obalon balloon system to overcome the
            8   limitations of prior devices intended to treat weight loss, including
                traditional saline-filled intragastric balloons. Based on our clinical data
            9   and commercial experiences, we believe the Obalon balloon system
                provides the following benefits to our patients and their physicians:
       10
                     Favorable safety profile. In our pivotal SMART trial, only one of
       11             336 (0.3%) patients that received our Obalon balloon experienced
       12             a SADE. As of December 2016, we had sold over 26,000 units of
                      our earlier generation Obalon balloon systems in international
       13             markets with a minimal number of SADEs reported to us, none of
                      which were required to be reported to the applicable foreign
       14             regulatory authorities. Our investigations determined that all of
       15             the international SADEs occurred in patients where the device
                      was not used in accordance with approved labeling.
       16
                     Improved patient tolerability and comfort. The Obalon balloon is
       17             inflated with a proprietary mix of gas. This creates a light,
                      buoyant balloon that floats at the top of the stomach instead of
       18             sinking to the bottom of the stomach like a traditional saline-filled
       19             intragastric balloon. Further, the Obalon balloon system consists
                      of three separate 250cc balloons placed individually over a three-
       20             month period to progressively add volume. We believe these
                      design elements have the potential to improve patient comfort and
       21             tolerability of our Obalon balloon.
       22            Progressive weight loss with durable results. In our pivotal
       23             SMART trial, patients in the Obalon treatment group lost, on
                      average, approximately twice as much body weight as patients in
       24             the sham-control group. In addition, patients in the Obalon
                      treatment group showed, on average, progressive weight loss over
       25             the balloon treatment period, which we believe is attributable to
                      the individual placement of three separate Obalon balloons over
       26             the treatment period. Subsequent data analysis at 12 months also
       27             showed that, on average, 89.5% of the weight loss was maintained
                      six months after balloon removal.
       28

1481554_1
                                                  - 39 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.300 Page 44 of 82




            1              Simple and convenient placement. The Obalon balloon is placed
                            without anesthesia or an endoscopy through a swallowable
            2               capsule that dissolves in the stomach and releases the balloon.
            3               These unique features allow patients the flexibility to receive the
                            Obalon balloon discreetly in an outpatient setting. Placement
            4               typically occurs in less than ten minutes and can be scheduled in
                            the morning before work, during a lunch break or in the evening.
            5               Treated patients can return promptly to their normal daily
                            activities. The balloons are removed endoscopically under light,
            6               conscious sedation six months after the first balloon placement.
            7
                      131. Obalon held an earnings call on the same day that it filed the 2016
            8
                Annual Report, during which Defendant Rasdal said:
            9
                      I think the thing that’s a little bit different about this and may overcome
       10             some of the folks, let’s do a few and wait and see, is of course the
                      number of these accounts, some have prior experience with one of the
       11             two other commercially available balloons.
       12                   So, they know about being into balloon business, and the biggest
       13             advantage we offer right out of the gate is easier placement without a
                      complex procedure, and then a very different adverse event and patient
       14             discomfort profile.
       15             132. During a conference call at the Canaccord Genuity 37th Annual Growth
       16 Conference on August 9, 2017, Rasdal said:
       17                    The procedure itself is about as easy and convenient as it can to
                      place it. The patient simply comes in and they swallow a capsule with a
       18             glass of water. There’s no anesthesia, no sedation. Once it’s in the
       19             stomach, we hook the catheter up to that handheld inflation device, turn
                      the valve, the balloon fills. We then eject the catheter and simply pull it
       20             out of the patient.
       21             133. During that same conference call, Rasdal said:
       22             We see patients actually coming in before work in that sort of 7:00 a.m.
                      to 9:00 a.m. period getting a balloon placed and then going off to work.
       23             And because the side effects of this are very different than any other
       24             space occupying device. We don’t get this nausea, the vomiting, the
                      debilitating reaction to a very large and heavy device.
       25
                            Patients go about their normal activities, that being said we know
       26             from studying the categories, that came in. One of the things that
                      happened previously with other heavy like liquid filled balloons or space
       27             occupying devices is that the patient could fight through that terrible
       28             period of intolerance that then the body would learn to adapt. It is a

1481554_1
                                                        - 40 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.301 Page 45 of 82




            1        foreign body type response, in that weight loss would start to plateau if
                     they could get through that period of time.
            2
                     134. And during that same conference call, Rasdal said:
            3
                            And I will tell you very candidly the top three reasons people want
            4        to lose weight are to look better, to look better, and to look better. The
            5        truth is people don’t go to lose weight to improve their health that’s a
                     byproduct. But in terms of adoption, in terms of regulatory approvals we
            6        did demonstrate clear clinical benefit.
            7                And then there’s often this perception in previous space
                     occupying devices showed once you remove the balloons there’s a
            8        fairly rapid regain of weight. And as this slide shows this is the full,
            9        first six months of weight lost, which is what the – during the therapy
                     period, the FDA asked us to report on. And the endpoints were designed
       10            around although, the FDA didn’t require us to do so, once the balloons
                     are out, we follow the patients for another six months to understand the
       11            maintenance or the durability of the type of weight loss this creates.
       12                   So two things, which had never, when this was presented both at
       13            ObesityWeek and in DDW, the largest GI meeting, two things had never
                     been seen with the space occupying device as you can see the first six
       14            months, there’s a continual progress of the weight loss over the full six
                     month period. Previous studies had showed about two months of weight
       15            loss and then plateauing.
       16                  Patients were still losing weight on average at the end of the
       17            period. We took the balloons out at week 24 as you can see. And then
                     followed those patients. And on average, people maintained about 90%
       18            of their weight loss, which is a first ever that kind of durability in
                     weight loss. It is even more remarkable, if you know that week 24
       19            coincides with the beginning of the Thanksgiving holiday and in this
       20            country it is pretty hard to get weight loss between Thanksgiving and
                     New Year’s for most of us.
       21
                     135. On November 9, 2017, during a conference call at the Canaccord Genuity
       22
                Medical Technologies & Diagnostics Forum, Rasdal said:
       23
                           And as we look at or we’re trying to think that ultimately the
       24            reason for the devices that have failed in obesity is even if they could
                     generate scientific data and regulatory approvals, they simply didn’t
       25            work. And the problem is that if you have a product or technology,
       26            which is fundamentally doesn’t work, look I said do over. And the most
                     important thing is to have a bonafide technology and product to move
       27            forward.
       28

1481554_1
                                                       - 41 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.302 Page 46 of 82




            1            We believe it’s different and the primary difference is because it
                  works. Obviously with a rigorous PMA approval process, we ran the
            2     most rigorous or clinical trial design, a large double-blinded randomized
            3     sham-controlled trial. The data from that was very strong, yet had PMA
                  approval and record time, only eight months. The safety data has been
            4     unparalleled for a device in obesity is extremely strong. We had strong
                  weight loss, almost two times the weight loss in the people receiving the
            5     balloon as those who have received the placebo or the sham control. We
                  demonstrated metabolic improvement. We demonstrated almost 90%
            6     weight loss maintenance six months after the balloons removed. So the
            7     scientific data was very compelling. We said on our earnings call last
                  Friday is that we have been collecting very proactively a large amount of
            8     commercial data in our commercial registry program.
            9     136. During the first 4Q 2018 Earnings Call on January 5, 2018, Rasdal said,
       10 “I continue to be very pleased with both the clinical and technical performance of this
       11 product. I think it’s performing unlike anything that has been in the market before
       12 or is currently in the market and that continues to be encouraging.”
       13         137. In the 2017 Annual Report, filed with the SEC on Form 10-K on
       14 March 5, 2018, and signed and certified by Defendants Rasdal and Plovanic, the
       15 Company repeated the misrepresentations from the 2016 Annual Report:
       16         Other approved traditional saline-filled intragastric balloons in the
                  United States are the ReShape Duo Balloon and the ORBERA Balloon.
       17         While generally effective in delivering weight loss, these traditional
       18         saline-filled intragastric balloons have been accompanied by a number of
                  limitations that have impeded their adoption, including: high rate of
       19         SADEs, lack of comfort and tolerability, limited ability to provide
                  progressive and sustained weight loss, and inconvenient placement
       20         procedure.
       21               OUR SOLUTION
       22
                         We have developed our Obalon balloon system to overcome the
       23         limitations of prior devices intended to treat weight loss, including
                  traditional saline-filled intragastric balloons. Based on our clinical data
       24         and commercial experiences, we believe the Obalon balloon system
                  provides the following benefits to our patients and their physicians:
       25
       26              Favorable safety profile. In our pivotal SMART trial, only one of
                        336 (0.3%) patients that received our Obalon balloon experienced
       27               a SADE. As of December 31, 2017, we have had a minimal
                        number of SADEs reported to us in commercial use with a rate no
       28               greater than experienced in the trial.

1481554_1
                                                    - 42 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.303 Page 47 of 82




            1          Improved patient tolerability and comfort. The Obalon balloon is
                        inflated with a proprietary mix of gas. This creates a light,
            2           buoyant balloon that floats at the top of the stomach instead of
            3           sinking to the bottom of the stomach like a traditional saline-filled
                        intragastric balloon. Further, the Obalon balloon system consists
            4           of three separate 250cc balloons placed individually over a three-
                        month period to progressively add volume. We believe these
            5           design elements have the potential to improve patient comfort
                        and tolerability of our Obalon balloon.
            6
            7          Progressive weight loss with durable results. In our pivotal
                        SMART trial, patients in the Obalon treatment group lost, on
            8           average, approximately twice as much body weight as patients in
                        the sham-control group. In addition, patients in the Obalon
            9           treatment group showed, on average, progressive weight loss over
                        the balloon treatment period, which we believe is attributable to
       10               the individual placement of three separate Obalon balloons over
       11               the treatment period. Subsequent data analysis at 12 months also
                        showed that, on average, 89.5% of the weight loss was maintained
       12               six months after balloon removal. Based on 2017 data collected in
                        our commercial registry, the average weight loss per patient
       13               appears to be trending favorably in U.S. commercial usage versus
       14               the SMART trial.

       15              Simple and convenient placement. The Obalon balloon is placed
                        without anesthesia or an endoscopy through a swallowable
       16               capsule that dissolves in the stomach and releases the balloon.
                        These unique features allow patients the flexibility to receive the
       17               Obalon balloon discreetly in an outpatient setting. Placement
       18               typically occurs in less than ten minutes and can be scheduled in
                        the morning before work, during a lunch break or in the evening.
       19               Treated patients can return promptly to their normal daily
                        activities. The balloons are removed endoscopically under light,
       20               conscious sedation six months after the first balloon placement.
       21         138. These statements of fact were materially false or misleading and/or
       22 omitted material facts about the Obalon Balloon’s ease of use, safety and comfort
       23 profile, and effectiveness. In particular, the Exchange Act Defendants knew or
       24 recklessly disregarded that:
       25              (a) For ease of use:
       26                      (i)   the Obalon Balloon pill was not a “standard gelatin capsule”
       27 that was “very simple,” “convenient,” or “easy to use.” In reality, the clinical trials
       28

1481554_1
                                                    - 43 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.304 Page 48 of 82




            1 and subsequent experience demonstrated that the pill was impossible to use for a
            2 substantial amount of people because they could not swallow it; and
            3                      (ii)    placement of the Obalon Balloon required patients to
            4 undertake unique additional difficulties, such as swallowing multiple pills and
            5 undergoing multiple x-rays of the abdomen, and also skipped the precautionary
            6 gastrointestinal scan that other products afforded patients with the initial endoscopy.
            7               (b)    For safety and comfort:
            8                      (i)     the side effects were not “very minimal” or “very different
            9 than any other space occupying device” because 90% of patients experienced adverse
       10 effects, most patients experienced nausea just like patients of other devices, and
       11 Obalon patients actually experienced more abdominal pain than its competitors’
       12 patients;
       13                          (ii)    the side effects did not amount to “some minor discomfort
       14 for the first 24 hours,” but rather significant ailments that often lasted longer than two
       15 weeks; and
       16                          (iii)   like the patients of its competitors, Obalon patients risked
       17 serious conditions such as ulcers and perforations.
       18                   (c)    For effectiveness:
       19                          (i)     the Obalon Balloon was not “performing unlike anything
       20 that has been in the market before” and was not “differen[t] because it works” as the
       21 clinical trials demonstrated that Obalon Balloon was actually 46% less effective than
       22 Orbera; and
       23                          (ii)    the “progressive and sustained weight loss” observed during
       24 the SMART study was not scientifically attributable to the product itself, and instead
       25 occurred because the patients in the study received free dietary counseling following
       26 balloon removal.
       27
       28

1481554_1
                                                        - 44 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.305 Page 49 of 82




            1                2.     Misrepresentations and Omissions Regarding the
                                    Company’s Success During the First Three Quarters
            2                       of 2017
            3         139. During the first three quarters of 2017, and the first three quarters since
            4 Obalon launched in the United States, its business declined steadily. The Company’s
            5 U.S. business saw declining sales of starter kits, high concentration in sales of reorder
            6 kits, and flattening revenues. In the face of these trends, the Exchange Act
            7 Defendants made false or misleading statements about its sales and industry interest
            8 that failed to disclose material facts about the Company’s financial condition.
            9        140. For example, during the 1Q 2017 Earnings Call on May 10, 2017, Rasdal
       10 said:
       11                    I think [every health care provider] that again, it’s a pretty discrete
       12             group, [every health care provider] that we targeted as we said, the
                      commitment and the interest is very, very high. So it’s not as that these
       13             people make purchase and then sort of lose interest. I think all of them
                      committed, I think that’s too, we certainly as a Company and our people
       14             in the field have learned a lot in the first three months about how to get
                      an account up and running more expeditiously.
       15
       16             141. On August 2, 2017, during the 2Q 2017 Earnings Call, Rasdal said:

       17             I think the overall response and the revenue that generated, I – it’s only
                      one quarter of comparisons, but look I’m pleased that we had the
       18             percentage of reorder we do. As Bill mentioned that essentially the
                      growth from quarter-to-quarter is driven by reorders, not simply new
       19             stocking orders. And so I think that’s an encouraging sign, but we’re
                      only one quarters of comparison either, we’ll obviously try to grow both
       20             of those things in the next quarter.
       21
                      142. During the 3Q 2017 Earnings Call on November 3, 2017, Rasdal lauded
       22
                the Company’s progress during the first three quarters of the year:
       23
                      I’m impressed with our progress and continuing to methodically build
       24             the foundation to establish an important new therapy for weight loss, and
                      create a sustainable business franchise. We continue to be pleased with
       25             the product performance and clinical outcomes of our unique
                      swallowable gas-filled balloon in actual commercial use compared to the
       26             results from our controlled pivotal clinical trial, and especially compared
       27             to the older technology endoscopically placed liquid filled balloons.

       28

1481554_1
                                                          - 45 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.306 Page 50 of 82




            1                Based on our registry data, and customer feedback since U.S.
                      launch, we have increased confidence, we have a novel technology
            2         solution that is performing as intended both in terms of clinical
            3         outcomes, and economically as a business [indiscernible] is making the
                      commitment to provide Obalon.
            4
                                                     *      *      *
            5
                             Revenue in Q3 2017 was $2.8 million up 42% over Q2 2017, and
            6         up 260% over Q3 2016. We made our first ever international shipments
                      of our six-month balloon to our Middle East distributor. Reorders from
            7         existing accounts in the U.S. grew again in Q3 2017 providing
            8         additional support that our strategy to create a foundation for
                      sustainable revenue is beginning to take hold. New patient starts and
            9         total balloons placed also grew in Q3 2017.
       10             143. On November 14, 2017, during a conference call at the Stifel Healthcare
       11 Conference, Rasdal said:
       12             It’s certainly our goal to continue to open a new account in a measured
                      way. We continue the learning, we continue the growth, we make it
       13             more accessible. However, we said in both Q2 and Q3, essentially all of
       14             the growth in the U.S. has come from reorder business, in each of
                      those quarters we’ve seen the number of reorders increase, the number
       15             of accounts reordering, the volume of the reorders and the overall
                      revenue for reorders continue to increase. Albeit, only nine months
       16             into it or three quarters, it appear to be the strategy to make it sticking is
                      mostly working that’s our emphasis. But in order to reach more patients,
       17             we will expand more centers.
       18
                      144. On the same call, Rasdal had the following interaction with an analyst
       19
                about the industry’s interest in the Obalon Balloon:
       20
                      [Analyst:] What do you know today or what do you think are the most
       21             important things that have changed about your understanding of the
                      market or the opportunities that you didn’t know in January?
       22
                                                     *      *      *
       23
                      [Rasdal:] It’s astounding, people like David Moatazedi, who’s
       24             President of Allergan Aesthetics; you have Jonah Shacknai, who founded
       25             Medicis. Even in their world they are amazed by this degree of
                      interest. I don’t know if that’s explainable, but will take it, I think
       26             people are that desperate. I think what we – the adoption into the
                      aesthetic channel so quickly has been interesting. Sono Bello seeing
       27             this, I think, that allows us to reach more patients and build a sustainable
                      business.
       28

1481554_1
                                                          - 46 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.307 Page 51 of 82




            1        145. These statements of fact were materially false or misleading and/or
            2 omitted material facts about Obalon’s financial condition. In particular, the Exchange
            3 Act Defendants knew or recklessly disregarded that:
            4               (a)   industry interest was not “astounding” or “very, very high”
            5 because starter kit sales had declined every quarter from 1Q 2017 through 3Q 2017;
            6               (b)   trends for reorder kits sales did not demonstrate a “foundation,”
            7 but disproportionate interest among only a few health care providers – most accounts
            8 were not reordering at all;
            9               (c)   the young Company had stopped growing after its second quarter
       10 of operations in United States, as domestic sales were flat sequentially from 2Q 2017
       11 to 3Q 2017; and
       12                   (d)   the declining sales derived from declining interest from health care
       13 providers and patients.
       14            146. Obalon also misrepresented the collectability of its reported sales and
       15 doctors’ willingness to pay for balloons they did not use. In the earnings reports filed
       16 on Forms 10-K and 10-Q with the SEC on February 23, 2017, May 10, 2017,
       17 August 2, 2017, November 3, 2017, and March 5, 2018, each of which was signed and
       18 certified by Rasdal and Plovanic, Obalon reported that “[t]he Company recognizes
       19 revenue when (i) persuasive evidence of an arrangement exists, (ii) delivery has
       20 occurred, (iii) the selling price is fixed or determinable and (iv) collectability is
       21 reasonably assured.”
       22            147. These statements of fact were materially false or misleading and/or
       23 omitted material facts about Obalon’s revenue recognition.              In particular, the
       24 Exchange Act Defendants knew or recklessly disregarded that it recognized revenue
       25 upon delivery to doctors and before they paid or collectability was reasonably assured.
       26 The Company would later admit “we have experienced and may continue to
       27 experience the need to write off accounts receivable due to the inability to collect
       28 outstanding customer balances.”

1481554_1
                                                      - 47 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.308 Page 52 of 82




            1                3.    Misrepresentations and Omissions Regarding
                                   4Q 2017 Sales
            2
                      148. After Obalon inflated its 4Q 2017 revenues with an aggressive promotion
            3
                and falsified accounting, the Exchange Act Defendants made false or misleading
            4
                statements about the actual financial condition of the Company and its ability to
            5
                sustain the numbers it reported. For example, during a conference call announcing the
            6
                Company’s “preliminary” 4Q 2017 results on January 5, 2018, Rasdal said:
            7
                             2017 was a transformational year for Obalon, and I’m very
            8         pleased with the success we have achieved at Obalon in our first year of
            9         US commercialization. We grew the business over the full year and
                      finished with a strong Q4. For the fourth quarter, preliminary unaudited
       10             revenue was approximately 3.9 million, up approximately 400% from
                      772,000 in the fourth quarter of 2016. Preliminary unaudited US
       11             revenue was approximately 3.1 million, an increase of over 50% from
                      the 2 million in Q3’17. Overall, preliminary unaudited revenue for the
       12             full year 2017 is expected to be 10.1 million, up roughly 200% from the
       13             3.4 million in 2016.

       14                    Perhaps, even more encouraging was the continued improvement
                      in several areas we believe are important for growing a sustainable
       15             franchise over the long term. In the US, Q4’17 was our highest quarter
                      ever for new account sales, reorders from existing accounts were the
       16             highest of any quarter to-date, and for the first time, reorder revenues
       17             exceeded revenues from new account sales in Q4’17. According to our
                      commercial registry, Q4 had the highest number of new patient starts,
       18             the greatest number of balloon placements and the largest number of
                      accounts treating patients of any quarter to-date.
       19
                                                   *     *      *
       20
                             We are very encouraged with the revenue and patient volume
       21             performance in Q4’17, and it was slightly counter to our belief that
       22             interest in seeking weight loss treatment would slow substantially over
                      the holiday period. While patient demand was the highest of any quarter
       23             in 2017, we believe some accounts may have purchased ahead in
                      anticipation of higher patient demand associated with the new year. As
       24             you would expect, we are running a New Year’s resolution weight loss
       25             promotion. At this time, we are not able to project what impact these
                      dynamics will have on new account sales or reorder volume in Q1’18.
       26
                                                   *     *      *
       27
                             The current market for the Obalon Balloon System is in its infancy
       28             in terms of development. We are encouraged by our progress and level

1481554_1
                                                       - 48 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.309 Page 53 of 82




            1   of commercial success in our first full year of US sales. Our experience
                continues to reinforce our belief that there is significant interest in the
            2   unique Obalon swallowable gas filled balloon because it solves a very
            3   large and important problem and provides for strong economic
                outcomes to providers. We will continue to make the investments we
            4   believe are required to develop the market to its potential and create us
                valuable and sustainable business franchise. I continue to be very
            5   optimistic about the future for Obalon.
            6   149. Later in the same call, Plovanic said:
            7          In terms of seasonality, I go back to our comments on last
            8   quarter’s conference call, or Andy [Rasdal]’s comments of, we didn’t
                know what the back half of the quarter would look like and we were
            9   pleasantly surprised it was very strong, and fourth quarter was our
                strongest month – our strongest quarter. I just can’t predict what Q1 is
       10       going to look like. Typically, Q1 is very solid for patient flow, but we
                need the accounts to continue to treat patients. So we’ll be monitoring
       11       this, but I can’t provide you any guidance on what that’s going to look
       12       like at this point in time.

       13       150. On the same call, Rasdal had the following interaction with an analyst:
       14       [Analyst:] [W]hat sticks out in your mind that’s driving new account
                growth over this past quarter that really stuck out the physicians, if you
       15       could pinpoint something?
       16       [Rasdal:] I think anecdotally, as we go in, it’s one in terms of the
       17       accounts that have had experience now, they have happy patients. We
                didn’t have any adverse events or significant intolerance or system
       18       reactions, which I think was encouraging. The ease of use, the
                convenience that the product offers enables them to make it efficiently
       19       incorporated into their practice. And I think increasingly, those
                customers are pleased with their financial outcomes from this – from the
       20       Obalon product.
       21
                       I think for new customers, I think we’re getting to a point now
       22       where we’re starting to get some momentum, where the existing
                customers are starting to talk about their successes and that’s flowing out
       23       now to the new account acquisition. I don’t want to take anything away
                from the hard work of our executive account managers in getting new
       24       accounts. But I think this is now creating some sort of organic
       25       momentum that within each of the specialties, they’re sharing some of
                their positive experience and that’s helping us to move it forward.
       26
                151. On the same day, Rasdal told media outlets:
       27
                      2017 was a transformational year for Obalon. The Obalon
       28       Balloon System was launched in the U.S. in January 2017 and we have

1481554_1
                                                  - 49 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.310 Page 54 of 82




            1        continued to grow the business. The fourth quarter of 2017 was our
                     strongest quarter to-date on many important metrics. Sales to new
            2        accounts were the highest yet and, for the first time, reorder revenues
            3        from existing accounts exceeded revenue from new account sales. Based
                     on our commercial registry, we believe the fourth quarter was our
            4        highest ever in terms of new patients starts, total balloons placed and the
                     number of accounts treating patients. We continue to believe we are
            5        implementing in a manner to build a sustainable franchise.
            6        152. These statements of fact were materially false or misleading and/or
            7 omitted material facts about Obalon’s financial condition. In particular, the Exchange
            8 Act Defendants knew or recklessly disregarded that:
            9               (a)   2017 was not “transformat[ive]” in a positive sense, as the
       10 concealed numbers showed the young Company already on the decline;
       11             (b) the Company violated GAAP to inflate 4Q 2017 revenues;
       12                   (c)   revenues had not increased because of the product but because of
       13 the Company’s aggressive promotion that inflated 4Q 2017 revenues and negatively
       14 impacted future quarters; and
       15                   (d)   starter kit sales had not increased because of “happy patients,”
       16 “organic momentum,” or the attributes of the product, but because of the Company’s
       17 aggressive and unsustainable promotion and its misclassification of sales, including
       18 reorder kit sales as starter kit sales.
       19               4.     Misrepresentations and Omissions About the
       20                      Company’s Financial Condition at the Start of 2018

       21            153. As 1Q 2018 drew to a close, the Exchange Act Defendants knew that its

       22 earnings for the quarter demonstrated a continued decline for the Company and were
       23 negatively impacted because of the fraud committed to inflate 4Q 2017 financials.
       24 Nevertheless, the Exchange Act Defendants kept this information secret and continued
       25 to promote the Company’s prospects.
       26            154. During the 4Q 2017 Earnings Call on March 5, 2018, which occurred

       27 toward the end of 1Q 2018, the Company’s worst quarter ever, Rasdal said:
       28

1481554_1
                                                       - 50 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.311 Page 55 of 82




            1    As we previously stated on our last call, January 5th, we are running a
                 New Year’s weight loss promotion that began in Q4 and was intended to
            2    drive continued growth into Q1, in new patient treatments and the
            3    number of accounts treating. Based on the data from our registry in the
                 US, this trend continues with the first two months of Q1 each
            4    recording the highest number of new patient start since launch.
            5          We are pleased with the impact of this program, thus far.
                 However, as we previously cautioned, although patient demand has
            6    continued to grow into the first part of Q1’18, we believe that some
            7    accounts may have purchased ahead in Q4’17 in anticipation of higher
                 patient demand associated with the new year promotion.
            8
                       Additionally, our quarterly revenues have become increasingly
            9    back-end loaded. Thus, at this time, we’re not able to project what
                 impact these dynamics will have on new account sales, reorder
       10        volumes or revenues in Q1’18.
       11        155. On the same call, Plovanic said:
       12        Today, we are providing annual global revenue guidance for 2018, in a
       13        range of 14 million to 18 million. For the US, we are targeting revenue
                 in a range of 12 million to 16 million and for international, we are
       14        targeting revenue in a range of 2 million to 4 million.
       15        156. These statements of fact were materially false or misleading and/or
       16 omitted material facts about Obalon’s financial condition. In particular, the Exchange
       17 Act Defendants knew or recklessly disregarded that, despite the fact that 1Q 2018 was
       18 nearly over:
       19                (a)   there was no positive “trend,” as the Company’s sales had declined
       20 from the outset;
       21                (b)   the Company was “able to project” poor sales for 1Q 2018 because
       22 it had already gutted a quarter of its revenue; and
       23                (c)   sales would not be anywhere close to the $3-4 million the
       24 Company projected on a quarterly basis.
       25
       26
       27
       28

1481554_1
                                                   - 51 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.312 Page 56 of 82




            1         D.    Obalon’s False Financial Reporting
            2               1.    Obalon’s 4Q 2017 Revenue Violated GAAP
            3         157. On January 5, 2018, Obalon reported that it had earned $3.9 million of
            4 revenue for 4Q 2017. Obalon’s reported revenue figure was materially overstated and
            5 violated GAAP. As part of its aggressive 4Q 2017 sales promotion, Obalon promised
            6 to deliver a list of 100 patient leads to each health care provider customer who
            7 purchased a starter kit or a reorder kit. Because these patient leads had significant
            8 value to customers, and were to be delivered on a go-forward basis rather than at the
            9 time of the product sale, the lead lists represented a future performance obligation
       10 under GAAP and the product sales constituted “multiple-element arrangements” under
       11 GAAP. Obalon was required under GAAP to allocate some of the revenue associated
       12 with each sale of a starter kit or a reorder kit to the future delivery of patient leads and
       13 to defer that portion of the revenue until those leads were delivered to customers.
       14 Obalon violated GAAP in Q4 2017 by failing to allocate and defer an appropriate
       15 amount of revenue associated with the delivery of patient leads in subsequent quarters.
       16             158. The SEC’s Codification of Staff Accounting Bulletins Topic 13: Revenue
       17 Recognition, details the applicable GAAP for “revenue arrangements [that] contain
       18 multiple revenue-generating activities.” The SEC directs companies to follow
       19 Financial Accounting Standards Board Accounting Standards Codification Topic 605
       20 (“ASC 605”), which states:
       21                   To meet their customers’ needs, vendors often provide multiple
                      products, services, rights to use assets or any combination thereof.
       22             These vendors transfer the deliverables to the customer and performance
       23             may occur at different times or over different periods of time, and the
                      customer’s payments for these deliverables may be fixed, variable, or a
       24             combination of fixed and variable.2
       25
       26
       27
                2
                    ASC 605-25-05-2.
       28

1481554_1
                                                      - 52 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.313 Page 57 of 82




            1         159. GAAP requires that companies determine “whether the arrangement
            2 should be divided into separate units of accounting” and “how the arrangement
            3 consideration should be measured and allocated among the separate units.”3
            4         160. Specifically, ASC 605-25-25 §§4, 5 states:
            5                A vendor shall evaluate all deliverables in an arrangement to
                      determine whether they represent separate units of accounting. That
            6         evaluation shall be performed at the inception of the arrangement and as
            7         each item in the arrangement is delivered.

            8                In an arrangement with multiple deliverables, the delivered item
                      or items shall be considered a separate unit of accounting if both of the
            9         following criteria are met:
       10                    a.     The delivered item or items have value to the customer on
                      a standalone basis. The item or items have value on a standalone basis
       11             if they are sold separately by any vendor or the customer could resell the
       12             delivered item(s) on a standalone basis. In the context of a customer’s
                      ability to resell the delivered item(s), this criterion does not require the
       13             existence of an observable market for the deliverable(s).
       14                                           *      *      *
       15                    c.     If the arrangement includes a general right of return relative
                      to the delivered item, delivery or performance of the undelivered item or
       16             items is considered probable and substantially in the control of the
       17             vendor.

       18             161. In regards to allocating revenue to the multiple deliverables, ASC 605-
       19 25-25-2 requires that: “consideration shall be allocated among the separate units of
       20 accounting based on their relative selling prices.”
       21             162. Obalon’s sales to customers in Q4 2017 represented a multiple element
       22 arrangement under GAAP because the arrangement included the delivery of Obalon’s
       23 product and a commitment to deliver a minimum amount of “leads” to each customer.
       24 The Exchange Act Defendants clearly understood that the patient leads had value to
       25 customers and served as a significant incentive as part of the Q4 2017 sales
       26 promotion. Obalon, however, violated the GAAP and SEC rules described above by
       27
                3
                    ASC 605-25-25-1.
       28

1481554_1
                                                         - 53 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.314 Page 58 of 82




            1 failing to properly allocate and defer an appropriate amount of revenue associated
            2 with the patient lead lists. As detailed above, on March 5, 2018, the Company
            3 acknowledged its improper revenue recognition and restated and corrected its Q4
            4 2017 revenue:
            5               As a reminder, we pre-announced unaudited preliminary revenues
                      for Q4’17 of 3.9 million globally, 3.1 million in the US and full year
            6         2017 revenues of 10.1 million. The difference between our pre-
            7         announced preliminary, unaudited revenues and our final audited Q4’17
                      and full year 2017 revenues primarily consist of an additional revenue
            8         deferral from Q4 2017 to 2018 that was in addition to our original
                      revenue deferral estimates at the time we provided unaudited preliminary
            9         revenues.
       10                    Although the difference in our final audited versus first
       11             preliminary unaudited revenues was only approximately 5.6% of Q4 ‘17
                      revenues and 2% of full year 2017 revenues, and these types of
       12             adjustments are not unusual in the final year-end audit, I want to provide
                      the full details of all adjustments. We have deferred 147,000 of revenue
       13             from Q4 ‘17 to 2018.
       14                    We expect to recapture most of that deferral in Q1’18. 144,000 of
       15             that deferral related to our commitment to deliver a minimum of 100
                      leads to accounts participating in our Q4’17 new year’s promotion.
       16
                             2.     Obalon’s Revenue Overstatement Was Material
       17
                      163. SEC Staff Accounting Bulletin No. 99 – Materiality (“SAB 99”), now
       18
                codified at ASC 250-10-S99, states:
       19
                      Materiality concerns the significance of an item to users of a registrant’s
       20             financial statements. A matter is “material” if there is a substantial
                      likelihood that a reasonable person would consider it important.
       21
                      164. GAAP and Public Company Accounting Oversight Board (“PCAOB”)
       22
                Standards, including ASC 250-10-S99 set forth the framework for assessing the
       23
                materiality of accounting misstatements. Under GAAP, an assessment of materiality
       24
                requires an evaluation of both quantitative and qualitative factors.4 The evaluation of
       25
                qualitative factors is an integral component of a materiality analysis. Indeed, the SEC
       26
       27
                4
                    ASC 250-10-S99; AS 14.17.
       28

1481554_1
                                                        - 54 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.315 Page 59 of 82




            1 Staff has stated that qualitative factors may render a quantitatively small misstatement
            2 material or render a quantitatively large misstatement immaterial.5
            3         165. Obalon’s overstatement of revenue in Q4 2017 was both quantitatively
            4 and qualitatively material. From a quantitative perspective, Obalon’s Q4 2017
            5 revenues were overstated by over 5%, including an overstatement of 4% associated
            6 with the failure to defer revenue associated with patient lead lists, as described above.
            7         166. Further, Obalon’s Q4 2017 revenue misstatement met the following
            8 qualitative materiality factors identified in SEC SAB 99:6
            9                 SAB 99 Factor
       10                     “[W]hether the misstatement masks a change in earnings
                              or other trends.”
       11                     “[W]hether the misstatement hides a failure to meet
                              analysts’ consensus expectations for the enterprise.”
       12
                              “[W]hether the misstatement concerns a segment or other
       13                     portion of the registrant’s business that has been
                              identified as playing a significant role in the registrant’s
       14                     operations or profitability.”
                              “[W]hether “management has intentionally misstated
       15                     items in the financial statements to ‘manage’ reported
                              earning” . . . to affect “amounts and trends [that] would be
       16                     significant to users of the registrant’s financial
                              statements.”
       17
       18             167. Consequently, using the framework set forth in GAAP, Obalon’s
       19 overstatement of revenue in Q4 2017 was quantitatively and qualitatively material.
       20             E.    The Truth Begins to Emerge
       21             168. In a series of partial disclosures throughout the Exchange Act Class
       22 Period, investors learned the truth about the Obalon Balloon and the Company’s
       23 financial condition and performance. As a result, the stock dropped, as visually
       24 shown below, from the $15.00 IPO price to under $3.00 today.
       25
                5
             Todd E. Hardiman, Associate Chief Accountant, SEC Division of Corporation
       26 Finance, Remarks before the 2007 AICPA National Conference on Current SEC and
          PCAOB Developments, Speech by SEC Staff (Dec. 11, 2007).
       27
          6
             ASC 250-10-S99.
       28

1481554_1
                                                         - 55 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.316 Page 60 of 82




            1
            2
            3
            4
            5
            6
            7
            8
            9
       10
       11
       12
       13
                             1.     The Northland Report
       14
                      169. Before June 21, 2017, investors had only heard positive reports from the
       15
                analysts. The same four companies that underwrote Obalon’s IPO repeatedly
       16
                recommended that investors “BUY” Obalon stock. For example, on October 31,
       17
                2016, Underwriter Defendant UBS wrote that the Obalon Balloon had a “[s]uperior
       18
                adverse event, patient tolerability and durability profile” and would lead to “a new
       19
                market exceeding $2 bil over time.” And on May 17, 2017, Underwriter Defendant
       20
                Canaccord said:
       21
                            Longer term, we believe the biggest opportunity for Obalon comes
       22             from the potential to gain share and expand the market into the aesthetics
                      and plastic surgery community. We believe this opportunity is unique to
       23             Obalon given there is no need for an endoscopic procedure for
       24             implantation and the improved patient tolerability and safety relative to
                      the competition. . . .
       25
                      170. On June 21, 2017, Northland issued a detailed 55-page report that, for the
       26
                first time, provided an in-depth, third party critique of the Company’s representations
       27
                about the Obalon Balloon’s characteristics. See Exhibit B. In the report, Northland
       28

1481554_1
                                                        - 56 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.317 Page 61 of 82




            1 reported new analysis of the SMART study results from the FDA database and
            2 compiled and reported new analysis about information from other scientific papers,
            3 journals, and blogs. The report concluded that Obalon’s stock price was “too high”
            4 and revealed that the Company had misrepresented the product’s ease of
            5 administration, enhanced safety, and superior effectiveness.
            6         171. Northland disclosed the difficulties patients experienced when attempting
            7 to swallow the device, and questioned patients’ desire to return more than once:
            8         The SMART trial showed that 8% of patients could not swallow the pill,
                      the patients who had 1 IGB [Intragastric Balloon] lost about 2 lbs @ 6-
            9         mths, those with 2 balloons lost approx. 3 lbs, and those with 3 balloons
       10             lost approx. 15 lbs @ 6-mths. . . . How do you ensure patient
                      compliance in coming back for multiple balloon procedures?”
       11
                Northland also expressed concern about the placebo pill screening test: “The need for
       12
                trialing a pill swallowing attempt prior to actual delivery of the IGB presents logistical
       13
                hurdles to patients. To lose 6.6% TWL, one has to ask the question . . . is the
       14
                procedure and the cost worth it?”
       15
                      172. Northland also informed investors about Obalon’s inferior results
       16
                concerning safety and comfort, noting that the SMART study showed “[a] significant
       17
                percentage of subjects experienced adverse device effects such as abdominal pain,
       18
                nausea, and vomiting.” The report posted a chart comparing Obalon with Orbera and
       19
                ReShape, which it created based on a blog from the Mexico Bariatric Center and a
       20
                recent Gastroenterology article. The chart showed that Obalon caused all the same
       21
                adverse effects as its competitors, and actually caused significantly more abdominal
       22
                pain. According to the chart, 72.6% of Obalon patients experienced pain, while
       23
                Orbera and ReShape caused pain in only 57.5% and 54.5% of patients respectively.
       24
                      173. For efficacy, Northland compiled a chart showing that the Obalon
       25
                Balloon proved less effective than its competitors’ products, causing less weight loss
       26
                over a six-month period in terms of both excess weight loss (“EWL”) and total weight
       27
                loss (“TWL”). The chart included the following information:
       28

1481554_1
                                                          - 57 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.318 Page 62 of 82




            1                                         EWL                    TWL
            2            Orbera                       38%                    10%
            3            ReShape                      28%                     8%
                         Obalon                       25%                     7%
            4
            5 Northland warned that this poor performance would limit Obalon’s ability to gain
            6 market share:
            7        One of two things has to happen [for Obalon to justify its stock price]
                     either the IGB penetration has to ramp up very rapidly from here on, or
            8        Apollo has to start losing share rapidly. The latter point is a little
                     difficult for us to reconcile given that Obalon’s weight loss is about 40%
            9        lower than Orbera’s for the same time frame. Even if a patient agrees to
       10            come in for an intragastric balloon, we find it hard to reconcile how a
                     doc would push them to do an Obalon vs. Orbera IGB, how the logistics
       11            of 3 procedures vs. 1 would work, and how the doc would convince the
                     patient based on the relative data sets and experience levels with both
       12            IGB.
       13            174. Based on its research and a detailed medical analysis, Northland also
       14 questioned Obalon’s claim of “sustainable” weight loss after the balloon removal.
       15 Northland noted that, under normal circumstances with an intragastric balloon,
       16 “weight regains after removal” and that “the science is unclear” in support of
       17 Obalon’s purported fix of this problem. Northland explained in detail its reasons for
       18 doubting Obalon’s claim of sustainability:
       19
                    “[M]uch has been said about ‘the 89% of patients “maintaining weight
       20            loss out to 12-months” with Obalon.’ In our view, this ‘observation’
                     should be taken for what it’s worth . . . an observation. There cannot be
       21            any clinical inferences, especially when we don’t understand how the
                     little weight loss occurs in the first place.”
       22
       23           “Commentary about the 89% of patients ‘maintaining weight loss out to
                     12-months’ with Obalon does not mean anything clinically, in our
       24            opinion.   The key reason being . . . the MOA of action of Obalon is not
                     understood and the weight loss maintenance after IGB removal was
       25            observational in nature.”
       26                 “While much has been made about the 89% weight loss maintenance
                           after the 24-week time period, it is unclear to us if there is a clinically
       27                  meaningful interpretation of this . . . . Reason being: 1) this was an
       28                  observational analysis, so not sure how much of this is chance; 2) the

1481554_1
                                                       - 58 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.319 Page 63 of 82




            1                proposed MOA for Obalon is not clear to us, hence to opine of the
                             weight loss maintenance does not make much sense to us also.”
            2
                      175. Based on its findings, Northland determined that Obalon’s stock price
            3
                was worth half as much as its selling price, reasoning:
            4
                      Obalon, in our view, is entering this space, with very high expectations
            5         from a Wall Street perspective. Our analysis of the clinical data shows
            6         that the 15 lb. weight loss seen from a baseline of 216 lb. weight “might”
                      not be enticing enough for patients en masse to fork out $8,000 - $9,000
            7         for this procedure, especially if it is not durable. The relatively meager
                      weight loss shown with the 6-month Obalon balloon, combined with the
            8         high costs of the procedure make this a smaller target opportunity than is
            9         currently appreciated. We want to make it clear . . . there are always
                      tradeoffs in obesity. There is no silver bullet of one technology curing
       10             everything. Hence, one needs to factor in the risk benefit profile of
                      various obesity interventions. We have been generous in our assumptions
       11             on Obalon’ growth, especially considering our understanding of what
                      Apollo Endosurgery is currently doing. Despite these assumptions, we
       12             cannot reconcile forward consensus estimates. We believe FY18 &
       13             beyond estimates for Obalon are quite high. The stock is trading @
                      $180M market cap (EV = $145M) and our 2-stage DCF shows that
       14             intrinsic value is not more than $5 - $6. Hence our rating / [price target].
       15             176. As a result of this disclosure, Obalon’s stock price fell 7.66%, from
       16 $10.96 per share to $10.12 per share.
       17             177. Rather than address this negative information, the Exchange Act
       18 Defendants made every effort to conceal it from the public. After the Northland report,
       19 Obalon refused to take questions from Northland at conference calls. In Northland’s
       20 next report, dated August 2, 2017, it recounted that “given that we are persona non
       21 grata, we did not get a chance to ask questions on the call.” The Exchange Act
       22 Defendants continued to ignore Northland throughout the Exchange Act Class Period,
       23 as the analyst noted in its November 3, 2017 and May 11, 2018 reports.
       24             178. But Defendants did not stop there. In fact, the only questions Obalon
       25 representatives answered during the Exchange Act Class Period came from the four
       26 Underwriter Defendants, who each had a vested interest in the Company and its stock
       27 value. These Underwriter Defendants had just earned $5.2 million in discounts and
       28

1481554_1
                                                         - 59 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.320 Page 64 of 82




            1 commissions as a result of the IPO, and stood to gain more from future financings.
            2 When Obalon planned a second public offering January 23, 2018, the same four
            3 companies were slated to underwrite the deal. Further, Defendant Plovanic – the CFO
            4 of Obalon – took the job after spending nine years as an analyst at Canaccord, one of
            5 the pro-Obalon Underwriter Defendants. Obalon’s plan to quell criticism worked, as
            6 the Underwriter Defendants gave much more favorable reports than Obalon deserved.
            7 Despite the precipitous decline in Obalon’s stock price during the Exchange Act Class
            8 Period – from $15.00 per share at the start to $2.85 at the end – every report from the
            9 Underwriter Defendants recommended that investors BUY Obalon stock.
       10                   2.     Obalon Reveals Its True Financial Condition When It
                                   Announces a Secondary Offering and Then Is Forced
       11                          to Cancel It
       12            179. Cracks in the façade of the Company’s financial condition appeared at
       13 the start of 2018, shortly after the Company rushed to flood the market with its
       14 fraudulent 4Q 2017 “preliminary, unaudited revenue.” After the market closed on
       15 January 16, 2018, Obalon announced that it would return to the market to ask for an
       16 additional $35 million in public financing. This announcement came just 15 months
       17 after the Company’s IPO raised $67.4 million. Investors began to understand that the
       18 Company’s claims of growing sales and “astounding” interest from doctors were
       19 overstated and that the Company would not reach viability without outside help.
       20            180. This disclosure resulted in a three-day slide of Obalon’s stock price,
       21 which fell from $7.93 on January 16, 2018, to $5.24 on January 19, 2018, a 33.92%
       22 decline. The market attributed the fall to the Company’s decision to seek further
       23 financing. On the night of the announcement, the website www.investingchannel.com
       24 listed Obalon as an “After Hours Mover[]” reporting that “Obalon Therapeutics
       25 (OBLN), down 11.7% after it filed to sell $35M in common stock.”
       26     181. Then, on January 23, 2018, Obalon disclosed that a whistleblower had
       27 submitted a complaint to the Company’s independent auditors at KPMG. The
       28

1481554_1
                                                       - 60 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.321 Page 65 of 82




            1 complaint described “improper revenue recognition during the Company’s fourth
            2 fiscal quarter of 2017.” As a result of this complaint, Obalon canceled its secondary
            3 offering in order to “complete an investigation of the allegations.”
            4        182. On this news, Obalon stock price fell again, this time from $5.19 to
            5 $3.46, a 33.33% drop in a single day. Analyst Northland attributed the drop to the
            6 disclosure, noting that “there is a crisis of credibility consuming the company right
            7 now, and it’s anybody’s guess how this whole whistleblower thing shakes out.”
            8        183. On February 20, 2018, the Company announced that it had completed its
            9 investigation. Defendant Plovanic denied any wrongdoing, but highlighted that an
       10 Obalon executive stated that the Exchange Act Defendants had attempted to
       11 “misle[a]d investors”:
       12            The purported whistleblower’s complaint alleged that revenue fraud
                     related to a fourth quarter 2017 sales promotion was improperly
       13            recognized. The whistleblower further alleged that management
       14            misled investors as a result. . . . As previously stated, the investigation
                     concluded that all allegations and the whistleblower complaint were
       15            without merit. Preliminary revenues were not misrepresented and
                     management did nothing to mislead investors. We have always had a
       16            high level of rigor with accounting policies and procedures. In
                     particular, we work closely with our audit committee to develop robust
       17            procedures for appropriately analyzing and recognizing revenue. We
       18            hired a dedicated revenue recognition specialist who carefully analyzes
                     our sales and marketing programs, develops a formal position on revenue
       19            recognition and presents the analysis to the company’s auditors prior to
                     implementing any accounting treatments. We have done this each and
       20            every quarter of 2017, including the Q417 promotions and will continue
       21            this discipline.

       22 Despite its denial, Obalon did admit that its 4Q 2017 “preliminary unaudited
       23 revenues” were inflated. Plovanic said “the previously released preliminary unaudited
       24 revenues of 3.9 million for Q417 and 10.1 million for the full year 2017 could change
       25 between 5-7% of Q417 revenues and 2-3% of full year 2017 revenues.”
       26            184. Analysts at Northland highlighted the Company’s admission that

       27 revenues were inflated and its inconsistent claim that Obalon had not misled investors.
       28

1481554_1
                                                       - 61 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.322 Page 66 of 82




            1 Northland wrote: “If the audit proves Obalon is in the clear, then the lowering of
            2 revenue (~$200K) is a headscratcher.”
            3        185. Overall, however, the market credited Obalon’s denials. Canaccord
            4 wrote “the findings of the investigation (which deemed the allegations ‘meritless’)
            5 remove the overhang and uncertainty regarding revenue recognition concerns.” As a
            6 result, the stock price did not react negatively.
            7               3.     Poor 1Q 2018 Results Shock the Market
            8        186. On May 10, 2018, Obalon announced its 1Q 2018 earnings, which were
            9 its worst ever in terms of total revenue ($1.3 million), U.S. revenue ($0.5 million),
       10 starter kit sales (17), and reorder kit sales (20). This disclosure revealed that the
       11 4Q 2017 results were misleading and not indicative of the Company’s future
       12 prospects.
       13            187. The Company admitted that its 4Q 2017 promotion may have inflated
       14 revenue at the expense of future quarters. Rasdal said:
       15            We don’t know for sure if the New Year’s resolution program emptied
                     the new account funnel and we have to rebuild it or there is something
       16            more organic raising new barriers, as we expand deeper in the market
       17            rollout beyond the early adopters.

       18            188. The Company also disclosed the high concentration of reorders

       19 emanating from a small handful of health care providers. Rasdal bragged that “[o]ur
       20 top aesthetic practice treats at three sites that we estimate generated almost $1 million
       21 in practice revenues.” In so doing, he revealed that this single doctor had used 130
       22 balloons, generating $390,000 in revenue for Obalon, which equals 78% of Obalon’s
       23 total revenue in 1Q 2018.
       24        189. On this news, Obalon’s stock price crashed further from $4.32 to $2.85,

       25 another 34.03% drop. Analysts attributed this drop to the disclosure of the
       26 Company’s inflated 4Q 2017 revenue and its dire financial condition.
       27
       28

1481554_1
                                                       - 62 -            3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.323 Page 67 of 82




            1        190. On May 11, 2018, Northland commented on the suspicious timing of the
            2 secondary offering and emphasized that the fraudulent 4Q 2017 “numbers were used
            3 as a pretext to do a capital raise.” Northland stated:
            4                The company stated, ‘We don’t know for sure if the New Year’s
                     resolution program emptied the new account funnel and we have to
            5        rebuild it or there is something more organic raising new barriers as we
            6        expand deeper in the market roll-out beyond the early adopters. In Q2,
                     we have launched a new starter kit promotion intended to address some
            7        of the new objections we learned in Q1 and are hopeful that those efforts
                     will reignite sales to new accounts by the end of Q2.’ As we stated in
            8        our note dated 12/06/17, Obalon’s marketing program raised a number of
                     questions in our mind. Simultaneously, the company stated that, ‘We
            9        believe that our increased focus on account utilization in Q1 ‘18,
       10            especially the increased number of patient treatments, could have
                     resulted in over 70% of the inventory sold in Q4 ‘17, as part of the New
       11            Year’s resolution promotion being consumed or committed by accounts
                     that treated in Q1, excluding those accounts who may have purchased a
       12            starter kit but did not yet treat a patient.’ The two statements taken
       13            together tell us that there was a significant amount of inventory
                     “pushed” into the field in Q4-17. An interesting point to highlight . . .
       14            the Q4 numbers were used as a pretext to do a capital raise . . . . We
                     wonder what would have happened if the deal had been consummated
       15            and the current trajectory of revenues would have been realized.
       16            191. Northland also commented on the high concentration of reorders among a
       17 few doctors:
       18              Another statement that caught our attention, “Our top aesthetic
       19       practice  treats at 3 sites that we estimate generated almost $1M in
                practice revenues related to using the Obalon balloon in Q1, which could
       20       annualize to almost $4M.” Are we interpreting this correctly that 77% of
                Q1-18 revs were from 1 customer ??? What was going on at other sites
       21       then?
       22            192. Over the course of the Exchange Act Class Period, Obalon’s once
       23 vaunted stock price withered from $15.00, which analysts regarded as a bargain at the
       24 time, to just $2.85 with the Company teetering on the edge of insolvency. This 81%
       25 nosedive in value occurred at the same time investors learned the truth about the
       26 Company’s ineffective product and its poor financial performance.
       27
       28

1481554_1
                                                       - 63 -             3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.324 Page 68 of 82




            1        F.    Further Evidence of the Exchange Act Defendants’ Scienter
            2              1.    The Fraud Infected Obalon’s Core Operations,
                                 Which the Exchange Act Defendants Closely
            3                    Monitored
            4        193. As explained above, Obalon’s only product is the Obalon Balloon, and
            5 the Company’s success depended on its ability to compete with other intragastric
            6 balloons on the market. The Exchange Act Defendants each possessed detailed
            7 knowledge about the characteristics and sales of the Company’s core product and
            8 constantly spoke about these characteristics and its sales during conference calls
        9 throughout the Exchange Act Class Period. The Exchange Act Defendants’
       10 statements demonstrate their personal understanding of these matters.
       11            194. The Exchange Act Defendants also worked closely with their financial
       12 team to keep apprised of all the Company’s accounting. As Defendant Plovanic
       13 admitted during a conference call on February 20, 2018:
       14            We have always had a high level of rigor with accounting policies and
       15            procedures. In particular, we work closely with our audit committee to
                     develop robust procedures for appropriately analysing and recognizing
       16            revenue. We hired a dedicated revenue recognition specialist who
                     carefully analyzes our sales and marketing programs, develops a formal
       17            position on revenue recognition and presents the analysis to the
                     company’s auditors prior to implementing any accounting treatments.
       18            We have done this each and every quarter of 2017, including the Q417
       19            promotions and will continue this discipline.

       20                  2.    The Exchange Act Defendants Inflated 4Q 2017
                                 Revenues as a Pretext to Raise Money Through the
       21                        Secondary Offering
       22            195. The Exchange Act Defendants were motivated to inflate the Company’s
       23 4Q 2017 revenue so they could use it as a pretext to raise tens of millions of dollars in
       24 the secondary offering. Defendants knew U.S. growth had already stalled by
       25 3Q 2017, so they devised a last ditch attempt to create a false impression of growth in
       26 4Q 2017 and extract more money from investors. As described above, they launched
       27 an aggressive promotion that convinced customers to prematurely order Obalon
       28

1481554_1
                                                     - 64 -             3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.325 Page 69 of 82




            1 Balloons. Then, given that the Exchange Act Defendants sought to report the highest
            2 revenues possible, they failed to reduce these numbers to account for the costs
            3 associated with future performance related to the Company’s promotion. They also
            4 misclassified reorder kit sales as starter kit sales to create a false impression that new
            5 customers had taken an interest in the product. As soon as the quarter was complete,
            6 the Exchange Act Defendants hurried to report and capitalize on these fraudulent
            7 numbers.
            8         196. The accelerated timeline between the close of the quarter and the planned
            9 secondary offering reveals the Exchange Act Defendants’ desperate attempt to close
       10 the deal before investors could learn the truth about the Company’s financial
       11 condition. Just five days into 2018 – and months before it would normally do so –
       12 Obalon announced that it had already calculated its 4Q 2017 revenues and rushed to
       13 report its “unaudited” numbers to the market. On January 5, 2018, the Exchange Act
       14 Defendants held a premature conference call solely to tout its performance to
       15 investors. On the call, the Exchange Act Defendants lauded 4Q 2017 as the “strongest
       16 quarter [to date]” and its “highest quarter ever” in several important metrics, and
       17 declared 2017 a “transformational year” for the Company.
       18             197. Just 11 days after this announcement, and before investors could learn
       19 that the revenues were inflated through faulty accounting and an unsustainable
       20 promotion, the Exchange Act Defendants announced that they would return to the
       21 market to seek $35 million from investors. In the offering materials for the secondary
       22 offering, the Company again emphasized its 4Q 2017 performance to persuade
       23 investors to purchase its stock. The Company said “the fourth quarter of 2017 was our
       24 highest quarter in the year.” The Exchange Act Defendants attempted to jam the
       25 financing through before the Company reported its audited 4Q 2017 revenues in early
       26 March. It scheduled the secondary offering to close just one week after it was
       27 announced, and barely three weeks after 4Q 2017 ended. There is no rational,
       28 innocent explanation for the Exchange Act Defendants’ extreme hurry to close the

1481554_1
                                                        - 65 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.326 Page 70 of 82




            1 financing, as they had sufficient cash on hand to pay for Company operations. As
            2 Northland “highlight[ed],” on May 11, 2018, “the Q4 numbers were used as a pretext
            3 to do a capital raise.”
            4               3.    Defendants Rasdal and Plovanic Signed Sarbanes-
                                  Oxley Certifications Attesting that the Company’s
            5                     Financial Reports Were Accurate
            6        198. While the Company was engaging in accounting fraud in 4Q 2017 and
            7 1Q 2018, Defendants Rasdal and Plovanic personally certified the accuracy of the
            8 Company’s financials. In both the Form 10-Q, filed on November 3, 2017, and the
        9 Form 10-K, filed on March 5, 3018, Rasdal and Plovanic certified that:
       10             Based on my knowledge, the financial statements, and other
       11      financial information included in this report, fairly present in all material
               respects the financial condition, results of operations and cash flows of
       12      the registrant as of, and for, the periods presented in this report. . . .
       13            199. Rasdal and Plovanic further certified that:
       14                   The registrant’s other certifying officer and I are responsible for
                     establishing and maintaining disclosure controls and procedures (as
       15            defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
       16            control over financial reporting (as defined in Exchange Act Rules 13a-
                     15(f) and 15d-15 (f)) for the registrant and have: . . . (b) Designed such
       17            internal control over financial reporting, or caused such internal control
                     over financial reporting to be designed under our supervision, to provide
       18            reasonable assurance regarding the reliability of financial reporting and
                     the preparation of financial statements for external purposes in
       19            accordance with generally accepted accounting principles. . . .
       20
                            4.    The Exchange Act Defendants’ Compensation
       21                         Structure Incentivized Fraud
       22            200. As a result of Obalon’s compensation structure, the Exchange Act
       23 Defendants had a direct incentive to manipulate the Company’s revenues. Obalon
       24 explained its compensation structure, including financial incentives, in its Registration
       25 Statement filed in anticipation of the IPO and its Annual Reports. Executive
       26 compensation changes are within the “sole discretion” of Obalon’s compensation
       27 committee. The Company’s 2016 Equity Incentive Plan permits awards of “stock
       28 options, restricted stock awards, stock appreciation rights, restricted stock units,

1481554_1
                                                       - 66 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.327 Page 71 of 82




            1 performance awards, cash awards and stock bonuses.” The specific amount of each
            2 award depends on each executive’s achievement of “performance goals,” which “may
            3 be based on GAAP or non-GAAP results and any actual results may be adjusted by
            4 the compensation committee.”
            5        201. This flexible plan allowed the compensation committee to provide large
            6 bonuses and raises when the Company performed well, which it did during the
            7 beginning of the Exchange Act Class Period. For example, on November 9, 2016, as
            8 a result of a successful IPO, Rasdal enjoyed massive amounts of increased
            9 compensation. Rasdal received the following among other things:
       10                 $250,000 achievement bonus;
       11                 $250,000 discretionary bonus;
       12                 $250,000 (62.5%) raise; and
       13                 $530,000 increase to the next year’s potential bonus, from
       14                  $120,000 to $650,000.

       15 In total, Defendant Rasdal’s compensation grew from $598,028 in 2015 to $2,291,441
       16 in 2016, a 383% increase.
       17            202. At the same time, and even though he had been CFO for less than a year,
       18 the Company paid Defendant Plovanic $646,538 in bonuses, which was more than
       19 double his partial-year salary of $258,670. On November 28, 2017, Plovanic received
       20 another bump in compensation, when the compensation committee increase his full-
       21 year salary from $315,000 to $400,000 (27%).
       22            G.    Exchange Act Loss Causation
       23            203. During the Exchange Act Class Period, as detailed herein, the Exchange
       24 Act Defendants made false or misleading statements and/or omissions that artificially
       25 maintained inflation in the price of Obalon stock. Later, when the alleged truth was
       26 disclosed, the price of Obalon stock fell precipitously, as the prior artificial inflation
       27 came out of the price over time. As a result of their purchases of Obalon stock during
       28 the Exchange Act Class Period, Lead Plaintiff and other members of the Exchange

1481554_1
                                                     - 67 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.328 Page 72 of 82




            1 Act Class suffered economic losses, i.e., damages, within the meaning of the federal
            2 securities laws.
            3        204. At all relevant times, the material misrepresentations and/or omissions
            4 particularized in this Complaint proximately caused or were a substantial contributing
            5 cause of the damages sustained by Lead Plaintiff and other members of the Exchange
            6 Act Class. As described herein, during the Exchange Act Class Period, Exchange Act
            7 Defendants made or caused to be made a series of materially false or misleading
            8 statements and/or omissions about Obalon’s business. Exchange Act Defendants’
            9 materially false or misleading statements during the Exchange Act Class Period
       10 resulted in Lead Plaintiff and other members of the Exchange Act Class purchasing
       11 the Company’s common stock at artificially inflated prices, thus causing the damages
       12 complained of herein, upon the revelations of the alleged truth and resulting collapse
       13 of Obalon’s stock price.
       14            205. The inflation in Obalon stock was dissipated through a series of partial
       15 disclosures of the alleged truth. As a result of disclosures on June 21, 2017,
       16 January 16, 2018, January 23, 2018, and May 10, 2018, Obalon’s stock price suffered
       17 significant declines. See §V.E. The significant stock price declines upon release of
       18 information reflecting the Company’s true financial condition were due to firm-
       19 specific information, and not a result of market or industry. Individually and
       20 collectively, these drops removed the inflation from Obalon’s stock price, causing real
       21 economic losses to investors who had purchased the stock during the Exchange Act
       22 Class Period.
       23            H.     Exchange Act Presumption of Reliance
       24            206. Lead Plaintiff will exclusively rely upon the presumption of reliance
       25 established by the fraud-on-the-market doctrine in that, among other things:
       26                   (a)   Exchange Act Defendants made public misrepresentations or failed
       27 to disclose material facts during the Exchange Act Class Period;
       28                   (b)   The omissions and/or misrepresentations were material;

1481554_1
                                                      - 68 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.329 Page 73 of 82




            1               (c)    The Company’s common stock traded in an efficient market;
            2               (d)    The misrepresentations and omissions alleged would tend to
            3 induce a reasonable investor to misjudge the value of the Company’s common stock;
            4 and
            5               (e)    Lead Plaintiff and other members of the Exchange Act Class
            6 purchased Obalon common stock between the time the Exchange Act Defendants
            7 misrepresented or failed to disclose material facts and the time that the true facts were
            8 disclosed, without knowledge of the misrepresented or omitted facts.
            9         207. At all relevant times, the market for Obalon common stock was efficient
       10 for the following reasons, among others:
       11                   (a)    Throughout the Exchange Act Class Period, Obalon common stock
       12 was listed and actively traded on the NASDAQ, a highly efficient and automated
       13 market;
       14                   (b)    Throughout the Exchange Act Class Period, the average weekly
       15 trading volume of Obalon shares exceeded 2% of its total outstanding shares;
       16                   (c)    Throughout the Exchange Act Class Period, several different firms
       17 and analysts covered Obalon common stock;
       18                   (d)    Throughout the Exchange Act Class Period, Obalon was eligible to
       19 file an SEC S-3 Registration Statement;
       20                   (e)    As a regulated issuer, Obalon filed periodic public reports with the
       21 SEC; and
       22                   (f)    Obalon regularly communicated with public investors via
       23 established market communication mechanisms, including through regular
       24 dissemination of press releases on the major news wire services and through other
       25 wide-ranging public disclosures, such as communications with the financial press,
       26 securities analysts and other similar reporting services.
       27
       28

1481554_1
                                                        - 69 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.330 Page 74 of 82




            1        I.    No Safe Harbor for Exchange Act Violations
            2        208. The statutory safe harbor and/or bespeaks caution doctrine applicable to
            3 forward-looking statements under certain circumstances do not apply to any of the
            4 false or misleading statements pleaded in this Complaint.
            5        209. None of the statements complained of herein was a forward-looking
            6 statement. Rather, they were historical statements or statements of purportedly
            7 current facts and conditions at the time the statements were made, including
            8 statements about the Obalon Balloon’s characteristics and Obalon’s financial
            9 condition.
       10            210. To the extent that any of the false or misleading statements alleged herein
       11 can be construed as forward-looking, those statements were not accompanied by
       12 meaningful cautionary language identifying important facts that could cause actual
       13 results to differ materially from those in the statements. As set forth above in detail,
       14 then-existing facts contradicted the Exchange Act Defendants’ statements regarding
       15 the Obalon Balloon’s characteristics and Obalon’s financial condition. Given the
       16 then-existing facts contradicting the Exchange Act Defendants’ statements, any
       17 generalized risk disclosures made by Obalon were not sufficient to insulate the
       18 Exchange Act Defendants from liability for their materially false or misleading
       19 statements.
       20            211. To the extent that the statutory safe harbor does apply to any forward-
       21 looking statements pleaded herein, the Exchange Act Defendants are liable for those
       22 materially false or misleading forward-looking statements because, at the time each
       23 statement was made, the speaker knew that it was false or misleading or the statement
       24 was authorized or approved by an Obalon executive officer who knew that the
       25 statement was false or misleading when made.
       26            J.    Exchange Act Class
       27            212. Lead Plaintiff brings this action as a class action on behalf of all those
       28 who purchased Obalon common stock during the Exchange Act Class Period

1481554_1
                                                      - 70 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.331 Page 75 of 82




            1 (collectively, the “Exchange Act Class”). Excluded from the Exchange Act Class are
            2 the Exchange Act Defendants and their families, the officers, directors and affiliates of
            3 the Exchange Act Defendants, at all relevant times, members of their immediate
            4 families and their legal representatives, heirs, successors or assigns, and any entity in
            5 which the Exchange Act Defendants have or had a controlling interest, as well as the
            6 judicial officers overseeing this action and their immediate families.
            7         213. The members of the Exchange Act Class are so numerous that joinder of
            8 all members is impracticable. Obalon stock is actively traded on the NASDAQ.
            9 While the exact number of Exchange Act Class members is unknown to Lead Plaintiff
       10 at this time and can only be ascertained through appropriate discovery, Lead Plaintiff
       11 believes that there are thousands of members in the proposed Exchange Act Class
       12 because approximately 23 million shares were outstanding as of the date of this filing.
       13 Record owners and other members of the Exchange Act Class may be identified from
       14 records maintained by Obalon or its transfer agent and may be notified of the
       15 pendency of this action by mail, using the form of notice similar to that customarily
       16 used in securities class actions.
       17             214. Lead Plaintiff’s claims are typical of the claims of the members of the
       18 Exchange Act Class, as all members of the Exchange Act Class are similarly affected
       19 by the Exchange Act Defendants’ wrongful conduct in violation of federal law as
       20 complained of herein.
       21             215. Lead Plaintiff will fairly and adequately protect the interests of the
       22 members of the Exchange Act Class and has retained counsel competent and
       23 experienced in class and securities litigation.
       24             216. Common questions of law and fact exist as to all members of the
       25 Exchange Act Class and predominate over any questions solely affecting individual
       26 members of the Exchange Act Class. These questions of law and fact common to the
       27 Exchange Act Class include:
       28

1481554_1
                                                        - 71 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.332 Page 76 of 82




            1                (a)      whether the Exchange Act Defendants violated the Exchange Act
            2 and Rule 10b-5 promulgated thereunder;
            3                (b)      whether the Exchange Act Defendants made false or misleading
            4 statements of material fact during the Exchange Act Class Period;
            5                (c)      whether the Exchange Act Defendants knew or recklessly
            6 disregarded that their statements were false or misleading during the Exchange Act
            7 Class Period;
            8                (d)      whether the price of Obalon stock was artificially inflated;
            9                (e)      whether the market for Obalon common stock was efficient; and
       10                    (f)      the extent of damage sustained by Exchange Act Class members
       11 and the appropriate measure of damages.
       12             217. A class action is superior to all other available methods for the fair and
       13 efficient adjudication of this controversy since joinder of all members is
       14 impracticable. Furthermore, as the damages suffered by individual Exchange Act
       15 Class members may be relatively small, the expense and burden of individual
       16 litigation make it impossible for members of the Exchange Act Class to individually
       17 redress the wrongs done to them. There will be no difficulty in the management of
       18 this action as a class action.
       19             K.     Exchange Act Causes of Action
       20                                             COUNT III
       21                  For Violation of §10(b) of the Exchange Act and Rule 10b-5
                                      Against Obalon, Rasdal, and Plovanic
       22
                      218. Lead Plaintiff incorporates ¶¶1-31 and 82-217 by reference as though set
       23
                forth fully herein.
       24
                      219. During the Class Period, the Exchange Act Defendants carried out a plan,
       25
                scheme, and course of conduct intended to and, throughout the Exchange Act Class
       26
                Period, did: (a) deceive the investing public, the Lead Plaintiff, and other Exchange
       27
                Act Class members, as alleged herein; (b) artificially inflate and maintain the market
       28

1481554_1
                                                          - 72 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.333 Page 77 of 82




            1 price of the Company’s publicly traded securities; and (c) cause Lead Plaintiff and
            2 other members of the Exchange Act Class to purchase the Company’s publicly traded
            3 securities at artificially inflated prices. In furtherance of this unlawful scheme, plan,
            4 and course of conduct, each one of the Exchange Act Defendants took the actions set
            5 forth herein.
            6         220. The Exchange Act Defendants: (a) employed devices, schemes, and
            7 artifices to defraud; (b) made untrue statements of material fact and/or omitted to state
            8 material facts necessary to make the statements not misleading; and (c) engaged in
            9 acts, practices, and a course of business which operated as a fraud and deceit upon the
       10 purchasers of the Company’s securities in an effort to maintain artificially high market
       11 prices for the Company’s securities in violation of §10(b) of the Exchange Act and
       12 Rule 10b-5. The Exchange Act Defendants are sued as primary participants in the
       13 wrongful and illegal conduct charged herein.
       14             221. In addition to the duties of full disclosure imposed on the Exchange Act
       15 Defendants as a result of their affirmative statements and reports, or participation in
       16 the making of affirmative statements and reports to the investing public, each had a
       17 duty to promptly disseminate truthful information that would be material to investors
       18 in compliance with the integrated disclosure provisions of the SEC as embodied in
       19 SEC Regulation S-X (17 C.F.R. §210.1-01, et seq.) and S-K (17 C.F.R. §229.10, et
       20 seq.) and other SEC regulations, including accurate and truthful information with
       21 respect to the Company’s operations, sales, financial condition, and operational
       22 performance, so that the market prices of the Company’s publicly traded securities
       23 would be based on truthful, complete, and accurate information.
       24             222. The Exchange Act Defendants, individually and in concert, directly or
       25 indirectly, by the use, means, or instrumentalities of interstate commerce and/or of the
       26 mails, engaged and participated in a continuous course of conduct to conceal adverse
       27 material information about the Company’s financial and operational results and
       28 prospects as specified herein.

1481554_1
                                                        - 73 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.334 Page 78 of 82




            1         223. Each of the Exchange Act Defendants employed devices, schemes, and
            2 artifices to defraud, while in possession of material adverse non-public information
            3 and engaged in acts, practices, and a course of conduct as alleged herein in an effort to
            4 assure investors of the Company’s value, performance, and continued substantial sales
            5 and financial growth, which included the making of, or the participation in the making
            6 of, untrue statements of material facts about the Company’s financial and operational
            7 results and prospects and/or omitting to state material facts necessary to make the
            8 statements made about the Company’s financial and operational results and prospects
            9 not misleading in light of the circumstances under which they were made and engaged
       10 in transactions, practices, and a course of business which operated as a fraud and
       11 deceit upon the purchasers of the Company’s securities during the Exchange Act Class
       12 Period.
       13             224. Defendants Rasdal’s and Plovanic’s primary liability and controlling
       14 person liability arise from the following facts, among others: (a) they were high-level
       15 executives at the Company during the Exchange Act Class Period; (b) by virtue of
       16 their responsibilities and activities as senior executive officers, they were privy to, and
       17 participated in, the creation, development, and reporting of the Company’s projections
       18 and financial condition; (c) they enjoyed significant personal contact and familiarity
       19 with, were advised of, and had access to other members of the Company’s
       20 management team, internal reports, and other data and information about the
       21 Company’s financial and operational results and prospects at all relevant times; and
       22 (d) they were aware of the Company’s dissemination of information to the investing
       23 public which they knew, or recklessly disregarded, was materially false or misleading.
       24             225. Each of the Exchange Act Defendants had actual knowledge of the
       25 misrepresentations and/or omissions of material facts set forth herein, or acted with
       26 reckless disregard for the truth, in that each failed to ascertain and disclose such facts,
       27 even though such facts were available to each of them. Such Exchange Act
       28 Defendants’ material misrepresentations and/or omissions were done knowingly or

1481554_1
                                                        - 74 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.335 Page 79 of 82




            1 with recklessness and for the purpose and effect of concealing information regarding
            2 the Company’s true financial and operational results and prospects from the investing
            3 public and supporting the artificially inflated price of its securities. As demonstrated
            4 by the Exchange Act Defendants’ misstatements or omissions throughout the
            5 Exchange Act Class Period regarding the Company’s true financial and operational
            6 results and prospects, the Exchange Act Defendants, if they did not have actual
            7 knowledge of the misrepresentations and/or omissions alleged, were reckless in failing
            8 to obtain such knowledge by deliberately refraining from taking the steps necessary to
            9 discover whether their statements were false or misleading.
       10            226. As a result of the dissemination of the materially false or misleading
       11 information and/or failure to disclose material facts, as set forth above, the market
       12 prices of the Company’s securities were artificially inflated during the Exchange Act
       13 Class Period. In ignorance of the fact that market prices of the Company’s publicly
       14 traded securities were artificially inflated, and relying directly or indirectly on the
       15 Exchange Act Defendants’ false or misleading statements, the integrity of the market
       16 in which the securities trade, and/or on the absence of material adverse information
       17 known to (or disregarded with recklessness by) but not disclosed by the Exchange Act
       18 Defendants, Lead Plaintiff and other members of the Exchange Act Class acquired the
       19 Company’s securities during the Exchange Act Class Period at artificially high prices
       20 and were damaged thereby, as evidenced by, among others, the securities price
       21 declines above.
       22            227. At the time of the misrepresentations and/or omissions, Lead Plaintiff and
       23 other members of the Exchange Act Class were ignorant of their falsity and believed
       24 them to be true. Had Lead Plaintiff and other members of the Exchange Act Class and
       25 the marketplace known of the Company’s fraudulent practices, the true nature and
       26 prospects of its financial and operating results and prospects, or its true intrinsic value,
       27 which were not disclosed by the Exchange Act Defendants, Lead Plaintiff and other
       28

1481554_1
                                                       - 75 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.336 Page 80 of 82




            1 members of the Exchange Act Class would not have purchased or acquired the Obalon
            2 stock or not at the artificially inflated prices paid.
            3         228. By virtue of the foregoing, each of the Exchange Act Defendants violated
            4 §10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.
            5         229. As a direct and proximate result of the Exchange Act Defendants’
            6 wrongful conduct, Lead Plaintiff and other members of the Exchange Act Class
            7 suffered damages as evidenced by the securities price declines that occurred when the
            8 artificial inflation was removed from the Company’s securities.
            9                                        COUNT IV
       10                             For Violation of §20(a) of the Exchange Act
                                             Against Rasdal and Plovanic
       11
                      230. Lead Plaintiff incorporates ¶¶1-31 and 82-229 by reference as though set
       12
                forth fully herein.
       13
                      231. Defendants Rasdal and Plovanic acted as controlling persons of Obalon
       14
                within the meaning of §20(a) of the Exchange Act as alleged herein. By virtue of
       15
                their high-level positions with the Company, participation in, and/or awareness of, the
       16
                Company’s operations, and/or intimate knowledge of its fraudulent practices and
       17
                actual results and future prospects, Rasdal and Plovanic had the power to influence
       18
                and control, and did influence and control, directly or indirectly, the decision making
       19
                of the Company, including the content and dissemination of the various statements
       20
                which Lead Plaintiff contends are false or misleading. Rasdal and Plovanic were
       21
                provided with, or had unlimited access to, copies of the Company’s reports, press
       22
                releases, public filings, and other statements alleged by Lead Plaintiff to be misleading
       23
                prior to and/or shortly after these statements were issued and had the ability to prevent
       24
                the issuance of the statements or cause the statements to be corrected.
       25
                      232. In addition, Defendants Rasdal and Plovanic had direct involvement in
       26
                the day-to-day operations of the Company and, therefore, are presumed to have had
       27
       28

1481554_1
                                                         - 76 -               3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.337 Page 81 of 82




            1 the power to control or influence the particular transactions giving rise to the
            2 securities violations as alleged herein and exercised the same.
            3        233. As set forth above, the Exchange Act Defendants each violated §10(b)
            4 and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of
            5 their controlling positions, Rasdal and Plovanic are liable pursuant to §20(a) of the
            6 Exchange Act. As a direct and proximate result of Rasdal’s and Plovanic’s wrongful
            7 conduct, Lead Plaintiff and other members of the Exchange Act Class suffered
            8 damages as evidenced by the securities price declines that occurred when the artificial
            9 inflation was removed from the Company’s securities.
       10                                   PRAYER FOR RELIEF
       11            WHEREFORE, Plaintiffs pray for relief and judgment as follows:
       12            A.     Determining that this action is a proper class action, certifying Plaintiffs
       13 as the Class Representatives under Rule 23 of the Federal Rules of Civil Procedure
       14 and appointing Lead Counsel to serve as Class Counsel;
       15            B.     Declaring that the Securities Act Defendants are liable pursuant to the
       16 Securities Act;
       17            C.     Declaring that the Exchange Act Defendants are liable pursuant to the
       18 Exchange Act;
       19            D.     Awarding compensatory damages in favor of Plaintiffs and the other
       20 Securities Act Class and Exchange Act Class members (the “Classes”) against all
       21 Defendants, jointly and severally, for all damages sustained as a result of Defendants’
       22 wrongdoing, in an amount to be proven at trial, including interest thereon;
       23            E.     Awarding Plaintiffs and the Classes pre-judgment and post-judgment
       24 interest as well as reasonable attorneys’ fees and expenses incurred in this action; and
       25            F.     Awarding such other relief as the Court may deem just and proper.
       26
       27
       28

1481554_1
                                                        - 77 -              3:18-cv-00352-AJB-WVG
 Case 3:18-cv-00352-AJB-AHG Document 17 Filed 10/05/18 PageID.338 Page 82 of 82




            1                                 JURY DEMAND
            2      Plaintiffs demand a trial by jury.
            3 DATED: October 5, 2018                     ROBBINS GELLER RUDMAN
                                                          & DOWD LLP
            4                                            RACHEL L. JENSEN
                                                         ROBERT R. HENSSLER JR.
            5                                            JEFFREY J. STEIN
            6
            7                                                      s/ Robert R. Henssler Jr.
                                                                 ROBERT R. HENSSLER JR.
            8
                                                         655 West Broadway, Suite 1900
            9                                            San Diego, CA 92101
                                                         Telephone: 619/231-1058
       10                                                619/231-7423 (fax)
       11                                                Lead Counsel for Plaintiffs
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

1481554_1
                                                        - 78 -             3:18-cv-00352-AJB-WVG
